Exhibit 10.1

 

AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

STARWOOD WAYPOINT RESIDENTIAL PARTNERSHIP, L.P.

 

a Delaware limited partnership

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

 

AMENDED AND RESTATED AS OF JANUARY 16, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1. DEFINED TERMS

1

 

 

 

ARTICLE 2. ORGANIZATIONAL MATTERS

13

 

 

 

Section 2.1.

Continuation

13

Section 2.2.

Name

14

Section 2.3.

Registered Office and Agent; Principal Office

14

Section 2.4.

Power of Attorney

14

Section 2.5.

Term

15

Section 2.6.

Admission of Limited Partners

15

 

 

 

ARTICLE 3. PURPOSE

16

 

 

 

Section 3.1.

Purpose and Business

16

Section 3.2.

Powers

16

Section 3.3.

Representations and Warranties by the Parties

16

Section 3.4.

Not Publicly Traded

18

 

 

 

ARTICLE 4. CAPITAL CONTRIBUTIONS

18

 

 

 

Section 4.1.

Capital Contributions of the Partners

18

Section 4.2.

Issuances of Additional Partnership Interests

19

Section 4.3.

Contribution of Proceeds of Issuance of Securities by the Company

22

Section 4.4.

Additional Funds

22

Section 4.5.

Preemptive Rights

23

 

 

 

ARTICLE 5. DISTRIBUTIONS

23

 

 

 

Section 5.1.

Requirement and Characterization of Distributions

23

Section 5.2.

Amounts Withheld

24

Section 5.3.

Distributions Upon Liquidation

24

Section 5.4.

Restricted Distributions

24

 

 

 

ARTICLE 6. ALLOCATIONS

25

 

 

 

Section 6.1.

Allocations For Capital Account Purposes

25

 

 

 

ARTICLE 7. MANAGEMENT AND OPERATIONS OF BUSINESS

26

 

 

 

Section 7.1.

Management

26

Section 7.2.

Certificate of Limited Partnership

29

Section 7.3.

Restrictions on General Partner Authority

30

Section 7.4.

Reimbursement of the General Partner and the Company

30

 

--------------------------------------------------------------------------------


 

Section 7.5.

Outside Activities of the General Partner

31

Section 7.6.

Contracts with Affiliates

31

Section 7.7.

Indemnification

32

Section 7.8.

Liability of the General Partner

33

Section 7.9.

Other Matters Concerning the General Partner

34

Section 7.10.

Title to Partnership Assets

35

Section 7.11.

Reliance by Third Parties

35

 

 

 

ARTICLE 8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

36

 

 

 

Section 8.1.

Limitation of Liability

36

Section 8.2.

Management of Business

36

Section 8.3.

Outside Activities of Limited Partners

36

Section 8.4.

Return of Capital

36

Section 8.5.

Rights of Limited Partners Relating to the Partnership

37

Section 8.6.

Redemption Right

38

Section 8.7.

Conversion of LTIP Units

39

Section 8.8.

Voting Rights of LTIP Units

42

 

 

 

ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS

42

 

 

 

Section 9.1.

Records and Accounting

42

Section 9.2.

Fiscal Year

43

Section 9.3.

Reports

43

 

 

 

ARTICLE 10. TAX MATTERS

43

 

 

 

Section 10.1.

Preparation of Tax Returns

43

Section 10.2.

Tax Elections

43

Section 10.3.

Tax Matters Partner

44

Section 10.4.

Organizational Expenses

45

Section 10.5.

Withholding

45

 

 

 

ARTICLE 11. TRANSFERS AND WITHDRAWALS

46

 

 

 

Section 11.1.

Transfer

46

Section 11.2.

Transfer of General Partner Interest and Limited Partner Interest

47

Section 11.3.

Limited Partners’ Rights to Transfer

47

Section 11.4.

Substituted Limited Partners

49

Section 11.5.

Assignees

49

Section 11.6.

General Provisions

50

 

 

 

ARTICLE 12. ADMISSION OF PARTNERS

50

 

 

 

Section 12.1.

Admission of Successor General Partner

50

Section 12.2.

Admission of Additional Limited Partners

51

 

--------------------------------------------------------------------------------


 

Section 12.3.

Amendment of Agreement and Certificate of Limited Partnership

51

 

 

 

ARTICLE 13. DISSOLUTION, LIQUIDATION AND TERMINATION

51

 

 

 

Section 13.1.

Dissolution

51

Section 13.2.

Winding Up

52

Section 13.3.

Compliance with Timing Requirements of Regulations

54

Section 13.4.

Deemed Contribution and Distribution

54

Section 13.5.

Rights of Limited Partners

54

Section 13.6.

Notice of Dissolution

55

Section 13.7.

Termination of Partnership and Cancellation of Certificate of Limited
Partnership

55

Section 13.8.

Reasonable Time for Winding Up

55

Section 13.9.

Waiver of Partition

55

 

 

 

ARTICLE 14. AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

55

 

 

 

Section 14.1.

Amendment of Partnership Agreement

55

Section 14.2.

Meetings of the Partners

57

 

 

 

ARTICLE 15. GENERAL PROVISIONS

58

 

 

 

Section 15.1.

Addresses and Notice

58

Section 15.2.

Titles and Captions

58

Section 15.3.

Pronouns and Plurals

58

Section 15.4.

Further Action

58

Section 15.5.

Binding Effect

58

Section 15.6.

Creditors

59

Section 15.7.

Waiver

59

Section 15.8.

Counterparts

59

Section 15.9.

Applicable Law

59

Section 15.10.

Invalidity of Provisions

59

Section 15.11.

Entire Agreement

59

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A – Partners’ Contributions and Partnership Interests

Exhibit B  -  Capital Account Maintenance

Exhibit C  -  Special Allocation Rules

Exhibit D  -  Notice of Redemption

Exhibit E – Constructive Ownership Definition

Exhibit F – Conversion Notice

Exhibit G – Forced Conversion Notice

Exhibit H – Schedule of Partner’s Ownership with Respect to Tenants

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

STARWOOD WAYPOINT RESIDENTIAL PARTNERSHIP, L.P.

 

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF STARWOOD WAYPOINT
RESIDENTIAL PARTNERSHIP, L.P. (this “Agreement”), dated as of January 16, 2014,
is entered into by and among Starwood Waypoint Residential GP, Inc., a Delaware
corporation (the “General Partner”), and the Persons (as defined below) that are
party hereto from time to time and whose names are set forth on Exhibit A as
attached hereto (as it may be amended from time to time).

 

WHEREAS, the limited partnership was formed on May 23, 2012 and an original
agreement of limited partnership, dated as of May 23, 2012 (the “Prior
Agreement”), was entered into between the General Partner, as general partner,
and Starwood Waypoint Residential Trust, a Maryland real estate investment trust
(the “Company”), as the initial limited partner;

 

WHEREAS, the General Partner and the Company desire to enter into this Amended
and Restated Limited Partnership Agreement of Starwood Waypoint Residential
Partnership, L.P. (the “Partnership”); and

 

WHEREAS, the General Partner and the Company have made, and the Company will
make certain additional, capital contributions to the Partnership as set forth
on Exhibit A attached hereto;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1.

 

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution, as determined by
the General Partner using such reasonable method of valuation as it may adopt.
Subject to Exhibit B hereof, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§17-101, et seq., as it may be amended from time to time, and any successor to
such statute.

 

--------------------------------------------------------------------------------


 

“Additional Funds” has the meaning set forth in Section 4.4.A hereof.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as such on the
books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership taxable year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership taxable year.

 

“Adjusted Property” means any property, the Carrying Value of which has been
adjusted pursuant to Exhibit B hereof.

 

“Adjustment Event” means any of the following events: (A) the Partnership makes
a distribution on all outstanding Partnership Units in Partnership Units,
(B) the Partnership subdivides the outstanding Partnership Units into a greater
number of Partnership Units or combines the outstanding Partnership Units into a
smaller number of Partnership Units, or (C) the Partnership issues any
Partnership Units in exchange for its outstanding Partnership Units by way of a
reclassification or recapitalization of its Partnership Units.  If more than one
Adjustment Event occurs, the adjustment to the LTIP Units under Section 4.2.C
need be made only once using a single formula that takes into account each and
every Adjustment Event as if all Adjustment Events occurred simultaneously.  For
the avoidance of doubt, the following shall not be Adjustment Events:  (x) the
issuance of Partnership Units in a financing, reorganization, acquisition or
other similar business transaction, (y) the issuance of Partnership Units
pursuant to a Plan, or any employee benefit or compensation plan or distribution
reinvestment plan, or (z) the issuance of any Partnership Units to the Company
in respect of a capital contribution to the Partnership of proceeds from the
sale of securities by the Company.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person;
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person; (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests; or
(iv) any officer, director, general partner or trustee of such Person or of any
Person referred to in clauses (i), (ii), or (iii) above.

 

“Agreed Value” means (i) in the case of any Contributed Property as of the time
of its contribution to the Partnership, the 704(c) Value of such property,
reduced by any liabilities either assumed by the Partnership upon such
contribution or to which such property is subject

 

2

--------------------------------------------------------------------------------


 

when contributed, and (ii) in the case of any property distributed to a Partner
by the Partnership, the Partnership’s Carrying Value of such property at the
time such property is distributed, reduced by any indebtedness either assumed by
such Partner upon such distribution or to which such property is subject at the
time of distribution as determined under Section 752 of the Code and the
Regulations thereunder.

 

“Agreement” means this Amended and Restated Limited Partnership Agreement of the
Partnership, as it may be amended, supplemented or restated from time to time.

 

“Assignee” means a Person to whom all or a portion of a Partnership Interest has
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made,

 

(i)                                     the sum of:

 

(a)                                 the Partnership’s Net Income or Net Loss (as
the case may be) for such period (without regard to adjustments resulting from
allocations described in Sections 1.A through 1.E of Exhibit C);

 

(b)                                 Depreciation and all other noncash charges
deducted in determining Net Income or Net Loss for such period;

 

(c)                                  the amount of any reduction in the reserves
of the Partnership referred to in clause (ii)(f) below (including, without
limitation, reductions resulting because the General Partner determines such
amounts are no longer necessary);

 

(d)                                 the excess of proceeds from the sale,
exchange, disposition, or refinancing of Partnership property for such period
over the gain recognized from such sale, exchange, disposition, or refinancing
during such period (excluding Terminating Capital Transactions); and

 

(e)                                  all other cash received by the Partnership
for such period that was not included in determining Net Income or Net Loss for
such period;

 

(ii)                                  less the sum of:

 

(a)                                 all principal debt payments made by the
Partnership during such period;

 

(b)                                 capital expenditures made by the Partnership
during such period;

 

(c)                                  investments made by the Partnership during
such period in any entity (including loans made thereto) to the extent that such
investments are not otherwise described in clause (ii)(a) or (ii)(b);

 

(d)                                 all other expenditures and payments not
deducted in determining Net Income or Net Loss for such period;

 

3

--------------------------------------------------------------------------------


 

(e)                                  any amount included in determining Net
Income or Net Loss for such period that was not received by the Partnership
during such period;

 

(f)                                   the amount of any increase in reserves
during such period which the General Partner determines to be necessary or
appropriate in its sole and absolute discretion; and

 

(g)                                  the amount of any working capital accounts
and other cash or similar balances which the General Partner determines to be
necessary or appropriate, in its sole and absolute discretion.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

 

“Board of Trustees” means the Board of Trustees of the Company.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereof.

 

“Capital Account Limitation” has the meaning set forth in Section 8.7.B.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2, or 4.3 hereof.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property, reduced (but not below zero) by all
Depreciation with respect to such property charged to the Partners’ Capital
Accounts following the contribution of or adjustment with respect to such
property; and (ii) with respect to any other Partnership property, the adjusted
basis of such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B hereof, and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

 

4

--------------------------------------------------------------------------------


 

“Cash Amount” means an amount of cash per Partnership Unit equal to the Value on
the Valuation Date of the REIT Shares Amount.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership as
filed in the office of the Delaware Secretary of State on May 23, 2012, as
amended and/or restated from time to time in accordance with the terms hereof
and the Act.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Units” means the Partnership Units other than any series of units of
limited partnership interest issued in the future and designated as preferred or
otherwise different from the Common Units, including, but not limited to, with
respect to the payment of distributions, including distributions upon
liquidation.

 

“Company” means Starwood Waypoint Residential Trust, a Maryland real estate
investment trust.

 

“Compensation Committee” means the Compensation Committee of the Company, or if
no such committee exists, the Board of Trustees.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

 

“Constituent Person” has the meaning set forth in Section 8.7.G.

 

“Constructively Own” means ownership under the constructive ownership
rules described in Exhibit E.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act (but excluding cash), contributed or deemed contributed
to the Partnership. Once the Carrying Value of a Contributed Property is
adjusted pursuant to Exhibit B hereof, such property shall no longer constitute
a Contributed Property for purposes of Exhibit B hereof, but shall be deemed an
Adjusted Property for such purposes.

 

“Conversion Date” has the meaning set forth in Section 8.7.B.

 

“Conversion Factor” means 1.0, subject to adjustment as follows: (i) in case the
Company shall (A) make a distribution on the outstanding REIT Shares in REIT
Shares, (B) subdivide or reclassify the outstanding REIT Shares into a greater
number of REIT Shares, or (C) combine or reclassify the outstanding REIT Shares
into a smaller number of REIT Shares, the Conversion Factor in effect at the
opening of business on the day following the date fixed for the determination of
shareholders entitled to receive such distribution or subject to such
subdivision, combination or reclassification shall be proportionately adjusted
so that a holder of Partnership Units shall be entitled to receive, upon
exchange thereof, the number of REIT Shares which the holder would have owned at
the opening of business on the day following the date

 

5

--------------------------------------------------------------------------------


 

fixed for such determination had such Partnership Units been exchanged
immediately prior to such determination; (ii) in case the Partnership shall
subdivide or reclassify the outstanding Partnership Units into a greater number
of Partnership Units, the Conversion Factor in effect at the opening of business
on the day following the date fixed for the determination of Partnership Unit
holders subject to such subdivision or reclassification shall be proportionately
adjusted so that a holder of Partnership Units shall be entitled to receive,
upon exchange thereof, the number of REIT Shares which the holder would have
owned at the opening of business on the day following the date fixed for such
determination had such Partnership Units been exchanged immediately prior to
such determination; (iii) in case the Company (A) shall issue rights or warrants
to all holders of REIT Shares entitling them to subscribe for or purchase REIT
Shares at a price per share less than the daily market price per REIT Share on
the date fixed for the determination of shareholders entitled to receive such
rights or warrants, (B) shall not issue similar rights or warrants to all
holders of Partnership Units entitling them to subscribe for or purchase REIT
Shares or Partnership Units at a comparable price (determined, in the case of
Partnership Units, by reference to the Conversion Factor), and (C) cannot issue
such rights or warrants to a Redeeming Partner as otherwise required by the
definition of “REIT Shares Amount” set forth in this Article 1, then the
Conversion Factor in effect at the opening of business on the day following the
date fixed for such determination shall be increased by multiplying such
Conversion Factor by a fraction of which the numerator shall be the number of
REIT Shares outstanding at the close of business on the date fixed for such
determination plus the number of REIT Shares so offered for subscription or
purchase, and of which the denominator shall be the number of REIT Shares
outstanding at the close of business on the date fixed for such determination
plus the number of REIT Shares which the aggregate offering price of the total
number of REIT Shares so offered for subscription would purchase at such daily
market price per share, such increase of the Conversion Factor to become
effective immediately after the opening of business on the day following the
date fixed for such determination; and (iv) in case the Company shall, by
distribution or otherwise, distribute to all holders of its REIT Shares,
(A) capital shares of any class other than its REIT Shares, (B) evidence of its
indebtedness or (C) assets (excluding any rights or warrants referred to in
clause (iii) above, any cash distribution lawfully paid under the laws of the
state of organization of the Company, and any distribution referred to in clause
(i) above) and shall not cause a corresponding distribution to be made to all
holders of Partnership Units, the Conversion Factor shall be adjusted so that
the same shall equal the ratio determined by multiplying the Conversion Factor
in effect immediately prior to the close of business on the date fixed for the
determination of shareholders entitled to receive such distribution by a
fraction of which the numerator shall be the daily market price per REIT Share
on the date fixed for such determination, and of which the denominator shall be
such daily market price per REIT Share less the fair market value (as determined
by the Board of Trustees, whose determination shall be conclusive and described
in a Board resolution certified by the Secretary of the Company and delivered to
the holders of the Partnership Units) of the portion of the capital shares or
evidences of indebtedness or assets so distributed applicable to one REIT Share,
such adjustment to become effective immediately prior to the opening of business
on the day following the date fixed for the determination of shareholders
entitled to receive such distribution.

 

“Conversion Notice” has the meaning set forth in Section 8.7.B.

 

“Conversion Right” has the meaning set forth in Section 8.7.B.

 

6

--------------------------------------------------------------------------------


 

“Covered Person” has the meaning set forth in Section 7.8.A.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
GAAP, should be capitalized.

 

“Declaration of Trust” means the Declaration of Trust of the Company filed with
the State Department of Assessments and Taxation of the State of Maryland on
August 6, 2013, as amended and/or restated from time to time.

 

“Depreciation” means, for each taxable year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

 

“Distribution Payment Date” means the dates upon which the General Partner makes
distributions in accordance with Section 5.1 of this Agreement.

 

“Economic Capital Account Balances” has the meaning set forth in Section 6.1.C.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, as interpreted by the applicable regulations
thereunder. Any reference herein to a specific section or Title of ERISA shall
be deemed to include a reference to any corresponding provision of future law.

 

“Event of Bankruptcy” has the meaning set forth in Section 13.1.G.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“final adjustment” has the meaning set forth in Section 10.3.B.

 

“Forced Conversion” has the meaning set forth in Section 8.7.C.

 

“Forced Conversion Notice” has the meaning set forth in Section 8.7.D.

 

7

--------------------------------------------------------------------------------


 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“General Partner” means Starwood Waypoint Residential GP, Inc., a wholly-owned
subsidiary of the Company, or any Person who becomes an additional or a
successor general partner of the Partnership.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner of the Partnership. A General
Partner Interest may be (but is not required to be) expressed as a number of
Partnership Units.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him incompetent to manage his Person or his estate; (ii) as to any
corporation which is a Partner, the filing of a certificate of dissolution, or
its equivalent, for the corporation or the revocation of its charter; (iii) as
to any partnership or limited liability company which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect; (b) the Partner is adjudged as
bankrupt or insolvent, or a final and non-appealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner; (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors; (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above; (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties; (f) any
proceeding seeking liquidation, reorganization or other relief of or against
such Partner under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof; (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment; or (h) an
appointment referred to in clause (g) which has been stayed is not vacated
within ninety (90) days after the expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of
(A) his or its status as the General Partner, or as a trustee, director,
officer, shareholder, partner, member, employee, representative or agent of the
General Partner or as an officer, employee, representative or agent of the
Partnership, or (B) his or its liabilities, pursuant to a loan guarantee

 

8

--------------------------------------------------------------------------------


 

or otherwise, for any indebtedness of the Partnership or any Subsidiary of the
Partnership (including, without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken assets
subject to); and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

 

“Limited Partner” means the Company and any other Person named as a limited
partner of the Partnership in Exhibit A attached hereto, as such Exhibit may be
amended from time to time, or any Substituted Limited Partner or Additional
Limited Partner, in such Person’s capacity as a limited partner of the
Partnership.  For purposes of this Agreement and the Act, the Limited Partners
shall constitute a single class or group of limited partners.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be (but is not required to be)
expressed as a number of Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1.

 

“Liquidator” has the meaning set forth in Section 13.2.

 

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Section 4.2.C hereof and in a Plan in respect of LTIP Unitholders.  The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A, as
may be amended from time to time.

 

“LTIP Unit Agreement” means each or any, as the context implies, LTIP Unit
Agreement entered into by an LTIP Unitholder upon acceptance of an award of LTIP
Units under a Plan (as such agreement may be amended, modified or supplemented
from time to time).

 

“LTIP Unitholder” means a Partner that holds LTIP Units.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Section 1.B of Exhibit B.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Section 1.B of Exhibit B.

 

“New Securities” has the meaning set forth in Section 4.2.B hereof.

 

9

--------------------------------------------------------------------------------


 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership taxable year shall be determined in accordance with the rules of
Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit D to this Agreement.

 

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership taxable year shall be
determined in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership heretofore formed and continued
under the Act and pursuant to this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be (but is not required to be) expressed as a number of Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in a Partnership Minimum Gain, for a Partnership
taxable year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall be the same as the record date established by the
Company for a distribution to its shareholders of some or all of its portion of
such distribution.

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1, 4.2 and 4.3. The
number of Partnership Units outstanding and the Percentage Interest in the
Partnership represented by such Units are set forth

 

10

--------------------------------------------------------------------------------


 

in Exhibit A attached hereto, as such Exhibit may be amended from time to time.
The ownership of Partnership Units shall be evidenced by such form of
certificate for units as the General Partner adopts from time to time unless the
General Partner determines that the Partnership Units shall be uncertificated
securities.

 

“Partnership Unit Economic Balance” has the meaning set forth in Section 6.1.C.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means, as to a Partner, its interest in the Partnership as
determined by dividing the Partnership Units owned by such Partner by the total
number of Partnership Units then outstanding and as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time.

 

“Person” means an individual or a real estate investment trust, corporation,
partnership, limited liability company, trust, estate, unincorporated
organization, association or other entity.

 

“Plan” means one of the Starwood Waypoint Residential Trust Non-Executive
Trustee Share Plan, the Starwood Waypoint Residential Trust Manager Equity Plan
or the Starwood Waypoint Residential Trust Equity Plan as such plan may be
amended from time to time, or any similar plan as may be adopted by the Company
from time to time.

 

“Prior Agreement” has the meaning set forth in the recitals hereto.

 

“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the Company
within the meaning of Code Section 856(i)(2).

 

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Redeeming Partner” has the meaning set forth in Section 8.6.A hereof.

 

“Redemption Right” shall have the meaning set forth in Section 8.6.A hereof.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“REIT” means a real estate investment trust under Section 856 of the Code.

 

“REIT Share” means a common share of beneficial interest, $0.01 par value per
share, of the Company.

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for redemption by a Redeeming Partner,
multiplied by the

 

11

--------------------------------------------------------------------------------


 

Conversion Factor; provided, that in the event the Company issues to all holders
of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the shareholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the
Company can issue such rights to the Redeeming Partner, then the REIT Shares
Amount shall also include such rights that a holder of that number of REIT
Shares would be entitled to receive.

 

“REIT Share Offering” means a primary offering by the Company of its REIT
Shares.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.(1)(a) or 2.B.(2)(a) of Exhibit C to eliminate Book-Tax Disparities.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the Partnership of a Notice of Redemption; provided, that if the Company
combines its outstanding REIT Shares, no Specified Redemption Date shall occur
after the record date of such combination of REIT Shares and prior to the
effective date of such combination.

 

“Subsidiary” means, with respect to any Person, any real estate investment
trust, corporation, partnership, limited liability company or other entity of
which a majority of (i) the voting power of the voting equity securities; or
(ii) the outstanding equity interests, is owned, directly or indirectly, by such
Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Tenant” means any tenant from which the Company derives rent either directly or
indirectly through partnerships or limited liability companies, including the
Partnership.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Transaction” has the meaning set forth in Section 8.7.G.

 

“Trading Days” means days on which the primary trading market for REIT Shares,
if any, is open for trading.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B hereof) as of such date; over
(ii) the Carrying Value of such property (prior to any adjustment to be made
pursuant to Exhibit B hereof) as of such date.

 

12

--------------------------------------------------------------------------------


 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B hereof) as of
such date; over (ii) the fair market value of such property (as determined under
Exhibit B hereof) as of such date.

 

“Unvested LTIP Units” has the meaning set forth in Section 4.2.C.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to a REIT Share, the average of the daily market
price for the ten (10) consecutive Trading Days immediately preceding the
Valuation Date.  The daily market price for each such Trading Day shall be:
(i) if the REIT Shares are listed or admitted to trading on any national
securities exchange or the NASDAQ National Market, the closing price on such
day, or if no such sale takes place on such day, the average of the closing bid
and asked prices on such day; (ii) if the REIT Shares are not listed or admitted
to trading on any national securities exchange or the NASDAQ National Market,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or (iii) if the
REIT Shares are not listed or admitted to trading on any national securities
exchange or the NASDAQ National Market and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided, that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Value of the REIT Shares shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.  In the
event the REIT Shares Amount includes rights that a holder of REIT Shares would
be entitled to receive, then the Value of such rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

 

“Vested LTIP Units” has the meaning set forth in Section 4.2.C.

 

ARTICLE 2.

 

ORGANIZATIONAL MATTERS

 

Section 2.1.                                 Continuation

 

The Partners hereby continue the Partnership as a limited partnership under and
pursuant to the Act. Except as expressly provided herein to the contrary, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

 

13

--------------------------------------------------------------------------------


 

Section 2.2.                                 Name

 

The name of the Partnership heretofore formed and continued hereby shall be
Starwood Waypoint Residential Partnership, L.P.  The Partnership’s business may
be conducted under any other name or names deemed advisable by the General
Partner, including the name of the General Partner or any Affiliate thereof. The
words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or letters shall be
included in the Partnership’s name where necessary for the purposes of complying
with the laws of any jurisdiction that so requires. The General Partner in its
sole and absolute discretion may change the name of the Partnership at any time
and from time to time and shall notify the Limited Partners of such change in
the next regular communication to the Limited Partners.

 

Section 2.3.                                 Registered Office and Agent;
Principal Office

 

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Newcastle County, Delaware, 19801.
The principal office of the Partnership shall be c/o Starwood Capital Group, 591
West Putnam Avenue, Greenwich, Connecticut 06830 or such other place as the
General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

 

Section 2.4.                                 Power of Attorney

 

A.                                    Each Limited Partner and each Assignee
hereby constitutes and appoints the General Partner, any Liquidator, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(1)                                 execute, swear to, acknowledge, deliver,
file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate and all amendments or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property; (b) all
instruments that the General Partner deems appropriate or necessary to reflect
any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (c) all conveyances and other instruments or
documents that the General Partner or the Liquidator deems appropriate or
necessary to reflect the dissolution and liquidation of the Partnership pursuant
to the terms of this Agreement, including, without limitation, a certificate of
cancellation; (d) all instruments relating to the admission, withdrawal, removal
or substitution of any Partner pursuant to, or other events described in,
Article 11, 12 or 13 hereof or the Capital Contribution of any Partner; and
(e) all certificates, documents and other instruments relating to the
determination of the rights, preferences and privileges of Partnership Interest;
and

 

14

--------------------------------------------------------------------------------


 

(2)                                 execute, swear to, seal, acknowledge and
file all ballots, consents, approvals, waivers, certificates and other
instruments appropriate or necessary, in the sole and absolute discretion of the
General Partner or any Liquidator, to make, evidence, give, confirm or ratify
any vote, consent, approval, agreement or other action which is made or given by
the Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole discretion of the General Partner or any
Liquidator, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

 

B.                                    The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest, in recognition
of the fact that each of the Partners will be relying upon the power of the
General Partner and any Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent Incapacity of any Limited Partner
or Assignee and the transfer of all or any portion of such Limited Partner’s or
Assignee’s Partnership Units and shall extend to such Limited Partner’s or
Assignee’s heirs, successors, assigns and personal representatives. Each such
Limited Partner or Assignee hereby agrees to be bound by any representation made
by the General Partner or any Liquidator, acting in good faith pursuant to such
power of attorney, and each such Limited Partner or Assignee hereby waives any
and all defenses which may be available to contest, negate or disaffirm the
action of the General Partner or any Liquidator, taken in good faith under such
power of attorney. Each Limited Partner or Assignee shall execute and deliver to
the General Partner or the Liquidator, within fifteen (15) days after receipt of
the General Partner’s or Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Partnership.

 

Section 2.5.                                 Term

 

The term of the Partnership commenced on the date that the Certificate was filed
with the Secretary of State of the State of Delaware and shall continue until
December 31, 2114, unless the Partnership is dissolved sooner pursuant to the
provisions of Article 13 or as otherwise provided by law.

 

Section 2.6.                                 Admission of Limited Partners

 

On the date hereof, and upon the execution of this Agreement or a counterpart of
this Agreement, each of the Persons identified as a limited partner of the
Partnership on Exhibit A to this Agreement (other than the Company which has
already been admitted as a limited partner of the Partnership) is hereby
admitted to the Partnership as a limited partner of the Partnership.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 3.

 

PURPOSE

 

Section 3.1.                                 Purpose and Business

 

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership formed pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit the Company at
all times to qualify as a REIT, unless the Company ceases to qualify as a REIT
for reasons other than the conduct of the business of the Partnership or
voluntarily revokes its election to be a REIT; (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any of the
foregoing or to own interests in any entity engaged in any of the foregoing; and
(iii) to do anything necessary, convenient or incidental to the foregoing. In
connection with the foregoing, and without limiting the Company’s right, in its
sole discretion, to cease qualifying as a REIT, the Partners acknowledge that
the Company’s current status as a REIT inures to the benefit of all of the
Partners and not solely to the General Partner, the Company or their Affiliates.

 

Section 3.2.                                 Powers

 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, and shall have, without limitation,
any and all of the powers that may be exercised on behalf of the Partnership by
the General Partner pursuant to this Agreement; provided, however, that the
Partnership shall not take, or refrain from taking, any action which, in the
judgment of the General Partner, in its sole and absolute discretion, (i) could
adversely affect the ability of the Company to qualify and to continue to
qualify as a REIT; (ii) could subject the Company to any additional taxes under
Code Section 857 or Code Section 4981 or any other related or successor
provision of the Code; or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over the Company, its securities
or the Partnership, unless such action (or inaction) under clause (i), clause
(ii) or clause (iii) above shall have been specifically consented to by the
Company in writing.

 

Section 3.3.                                 Representations and Warranties by
the Parties

 

A.                                    Each Partner that is an individual
represents and warrants to each other Partner that (i) such Partner has the
legal capacity to enter into this Agreement and perform such Partner’s
obligations hereunder, (ii) the consummation of the transactions contemplated by
this Agreement to be performed by such Partner will not result in a breach or
violation of, or a default under, any agreement by which such Partner or any of
such Partner’s property is or are bound, or any statute, regulation, order or
other law to which such Partner is subject, (iii) such Partner is a “United
States person” within the meaning of Section 7701(a)(30) of the Code, and
(iv) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms.

 

16

--------------------------------------------------------------------------------


 

B.                                    Each Partner that is not an individual
represents and warrants to each other Partner that (i) its execution and
delivery of this Agreement and all transactions contemplated by this Agreement
to be performed by it have been duly authorized by all necessary action,
including without limitation, that of its general partner(s), committee(s),
trustee(s), beneficiaries, director(s) and/or shareholder(s), as the case may
be, as required, (ii) the consummation of such transactions shall not result in
a breach or violation of, or a default under, its certificate of limited
partnership, partnership agreement, trust agreement, limited liability company
operating agreement, declaration of trust, charter or bylaws, as the case may
be, any agreement by which such Partner or any of such Partner’s properties or
any of its partners, beneficiaries, trustees or shareholders, as the case may
be, is or are bound, or any statute, regulation, order or other law to which
such Partner or any of its partners, trustees, beneficiaries or shareholders, as
the case may be, is or are subject, (iii) such Partner is a “United States
person” within the meaning of Section 7701(a)(30) of the Code and (iv) this
Agreement is binding upon, and enforceable against, such Partner in accordance
with its terms.

 

C.                                    Each Partner represents, warrants and
agrees that it has acquired and continues to hold its interest in the
Partnership for its own account for investment only and not for the purpose of,
or with a view toward, the resale or distribution of all or any part thereof,
nor with a view toward selling or otherwise distributing such interest or any
part thereof at any particular time or under any predetermined circumstances.
Each Partner further represents and warrants that it is a sophisticated
investor, able and accustomed to handling sophisticated financial matters for
itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds it has invested
in the Partnership in what it understands to be a highly speculative and
illiquid investment.

 

D.                                    Each Partner further represents, warrants,
covenants and agrees as follows:

 

(1)                                 Except as provided in Exhibit H hereto, at
any time such Partner actually or Constructively Owns a 25% or greater capital
interest or profits interest in the Partnership, it does not and will not,
without the prior written consent of the General Partner, actually own or
Constructively Own (a) with respect to any Tenant that is a corporation, any
stock of such Tenant, and (b) with respect to any Tenant that is not a
corporation, any interest in either the assets or net profits of such Tenant.

 

(2)                                 Upon request of the General Partner, it will
promptly disclose to the General Partner the amount of REIT Shares or other
capital shares of the Company that it actually owns or Constructively Owns.

 

Each Partner understands that if, for any reason, (a) the representations,
warranties or agreements set forth above are violated, or (b) the Partnership’s
actual or Constructive Ownership of REIT Shares or other capital shares of the
Company violates the limitations set forth in the Declaration of Trust, then
(x) some or all of the Redemption Rights of the Partners may become
non-exercisable, and (y) some or all of the REIT Shares owned by the Partners
may be automatically transferred to a trust for the benefit of a charitable
beneficiary, as provided in the Declaration of Trust.

 

17

--------------------------------------------------------------------------------


 

(3)                                 Without the consent of the General Partner,
which may be given or withheld in its sole discretion, no Partner shall take any
action that would cause the Partnership at any time to have more than 100
partners (including as partners those Persons indirectly owning an interest in
the Partnership through a partnership, limited liability company, S corporation
or grantor trust (such entity, a “flow through entity”), but only if
substantially all of the value of such person’s interest in the flow through
entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership).

 

E.                                     The representations and warranties
contained in this Section 3.3 shall survive the execution and delivery of this
Agreement by each Partner and the dissolution and winding up of the Partnership.

 

F.                                      Each Partner hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the Company have been made by
any Partner or any employee or representative or Affiliate of any Partner, and
that projections and any other information, including, without limitation,
financial and descriptive information and documentation, which may have been in
any manner submitted to such Partner shall not constitute any representation or
warranty of any kind or nature, express or implied.

 

Section 3.4.                                 Not Publicly Traded

 

The General Partner, on behalf of the Partnership, shall use its best efforts
not to take any action which would result in the Partnership being a publicly
traded partnership within the meaning of either Code Section 469(k)(2) or
7704(b).  Subject to this Section 3.4, it is expressly acknowledged and agreed
by the Partners that the General Partner may, in its sole and absolute
discretion, waive or otherwise modify the application with respect to any
Partner(s) or Assignee(s) of any provision herein restricting, prohibiting or
otherwise relating to (i) the transfer of a Limited Partner Interest or the
Partnership Units evidencing the same, (ii) the admission of any Limited
Partners and (iii) the Redemption Rights of such Partners, and that such waivers
or modifications may be made by the General Partner at any time or from time to
time, including, without limitation, concurrently with the issuance of any
Partnership Units pursuant to the terms of this Agreement.

 

ARTICLE 4.

 

CAPITAL CONTRIBUTIONS

 

Section 4.1.                                 Capital Contributions of the
Partners

 

At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement.  The Partners shall own Partnership Units of the class or series and
in the amounts set forth in Exhibit A and shall have a Percentage Interest in
the Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, redemptions, additional Capital
Contributions, the issuance of additional Partnership Units (pursuant to any
merger or otherwise), or similar events

 

18

--------------------------------------------------------------------------------


 

having an effect on any Partner’s Percentage Interest.  Except as provided in
Sections 4.2, 4.3 and 10.5, the Partners shall have no obligation to make any
additional Capital Contributions or loans to the Partnership.  Each Limited
Partner that contributes any Contributed Property shall promptly provide the
General Partner with any information regarding such Contributed Property that is
requested by the General Partner, including for Partnership tax return reporting
purposes.

 

Section 4.2.                                 Issuances of Additional Partnership
Interests

 

A.                                    The General Partner is hereby authorized,
without the need for any vote or approval of any Partner or any other Person who
may hold Partnership Units or Partnership Interests, to cause the Partnership
from time to time to issue to any existing Partner (including the General
Partner and the Company) or to any other Person, and to admit such Person as a
limited partner in the Partnership, Partnership Units (including, without
limitation, Common Units and preferred Partnership Units) or other Partnership
Interests, in each case in exchange for the contribution by such Person of
property or other assets, in one or more classes, or one or more series of any
of such classes, or otherwise with such designations, preferences, redemption
and conversion rights and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partner Interests, all as shall be determined by the General Partner in its sole
and absolute discretion subject to Delaware law, including, without limitation,
(i) the allocations of items of Partnership income, gain, loss, deduction and
credit to each such class or series of Partnership Interests; (ii) the right of
each such class or series of Partnership Interests to share in Partnership
distributions; and (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; provided, that no
such additional Partnership Units or other Partnership Interests shall be issued
to the Company unless either (a)(1) the additional Partnership Interests are
issued in connection with an issuance of REIT Shares or other securities by the
Company, which securities have designations, preferences and other rights such
that the economic interests attributable to such securities are substantially
similar to the designations, preferences and other rights of the additional
Partnership Interests issued to the Company in accordance with this
Section 4.2.A, and (2) the Company shall make a Capital Contribution to the
Partnership in an amount equal to the proceeds, if any, raised in connection
with such issuance, (b) the additional Partnership Interests are issued to all
Partners in proportion to their respective Percentage Interests, or (c) the
additional Partnership Interests are issued in connection with a contribution of
property to the Partnership by the Company.  In addition, the Company may
acquire Units from other Partners pursuant to this Agreement.

 

B.                                    In accordance with, and subject to the
terms of Section 4.3 hereof, the Company shall not issue any REIT Shares (other
than REIT Shares issued pursuant to Section 8.6) or other securities, or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares or other securities of the Company (or
any Debt issued by the Company that provides any of the foregoing rights)
(collectively, “New Securities”) other than to all holders of REIT Shares unless
(i) the General Partner shall cause the Partnership to issue to the Company
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially similar to
those of the REIT Shares or other securities or New Securities; and (ii) the
Company contributes to the Partnership the proceeds, if any, from the issuance
of such REIT Shares, other securities or New Securities

 

19

--------------------------------------------------------------------------------


 

and, if applicable, from the exercise of rights contained in such New
Securities.  Without limiting the foregoing, the Company is expressly authorized
to issue REIT Shares, other securities or New Securities for less than fair
market value, and the General Partner is expressly authorized to cause the
Partnership to issue to the Company corresponding Partnership Interests, so long
as (x) the General Partner concludes in good faith that such issuance is in the
interests of the Company and the Partnership (for example, and not by way of
limitation, the issuance of REIT Shares and corresponding Partnership Units in
connection with an issuance of REIT Shares under a Plan or pursuant to an
employee share purchase plan providing for employee purchases of REIT Shares at
a discount from fair market value or employee share options that have an
exercise price that is less than the fair market value of the REIT Shares,
either at the time of issuance or at the time of exercise, or in order to comply
with the REIT share ownership requirements set forth in Section 856(a)(5) of the
Code); and (y) the Company contributes all proceeds from such issuance and
exercise to the Partnership.

 

C.                                    The General Partner may from time to time
issue LTIP Units to Persons who provide services to the Partnership, for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons as Limited Partners.  Subject to the following provisions of this
Section 4.2.C and the special provisions of Sections 6.1.C, 8.7 and 8.8, LTIP
Units shall be treated as Partnership Units, with all of the rights, privileges
and obligations attendant thereto.  For purposes of computing the Partners’
Percentage Interests, holders of LTIP Units shall be treated as Partnership
Unitholders and LTIP Units shall be treated as Partnership Units.  In
particular, except as otherwise specifically provided in this Agreement, the
Partnership shall maintain at all times a one-to-one correspondence between LTIP
Units and Partnership Units for conversion, distribution and other purposes,
including without limitation complying with the following procedures:

 

(i)                                     If an Adjustment Event occurs, the
General Partner shall make a corresponding adjustment to the LTIP Units to
maintain a one-for-one conversion and economic equivalence ratio between
Partnership Units and LTIP Units.  If the Partnership takes an action affecting
the Partnership Units other than actions specifically defined herein as
“Adjustment Events” and in the opinion of the General Partner such action would
require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by the
applicable Plan, in such manner and at such time as the General Partner, in its
sole discretion, may determine to be appropriate under the circumstances.  If an
adjustment is made to the LTIP Units as herein provided, the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error.  Promptly after filing of
such certificate, (i) the Partnership shall mail a notice to each LTIP
Unitholder setting forth the adjustment to his or her LTIP Units and the
effective date of such adjustment; and

 

(ii)                                  The LTIP Unitholders shall, in respect of
each Distribution Payment Date, when, as and if authorized and declared by the
General Partner out of assets legally available for that purpose, be entitled to
receive distributions in an amount per LTIP Unit equal to the distributions per
Partnership Unit paid to holders of record on the same record date established
by the General Partner with respect to such Distribution Payment Date; provided,
however, that

 

20

--------------------------------------------------------------------------------


 

no distributions shall be made in respect of any LTIP Unit that would cause the
Economic Capital Account of the holder of such LTIP Unit to have a negative
balance that is greater than the negative balance of the Economic Capital
Account of each Partnership Unit generally.  During any distribution period, so
long as any LTIP Units are outstanding, no distributions (whether in cash or in
kind) shall be authorized, declared or paid on Partnership Units, unless equal
distributions have been or contemporaneously are authorized, declared and paid
on the LTIP Units for such distribution period, except in the circumstances
described in the proviso to the preceding sentence.  Except to the extent
required by the aforementioned proviso, the LTIP Units shall rank pari passu
with the Partnership Units as to the payment of regular and special periodic or
other distributions and distribution of assets upon liquidation, dissolution or
winding up.  As to the payment of distributions and as to distribution of assets
upon liquidation, dissolution or winding up, any class or series of Partnership
Units or Partnership Interests which by its terms specifies that it shall rank
junior to, on a parity with, or senior to the Partnership Units shall also rank
junior to, or pari passu with, or senior to, as the case may be, the entitlement
of the LTIP Units to such distribution.  Subject to the terms of any LTIP Unit
Agreement, an LTIP Unitholder shall be entitled to transfer his or her LTIP
Units to the same extent, and subject to the same restrictions as holders of
Partnership Units are entitled to transfer their Partnership Units pursuant to
Article 11.

 

LTIP Units shall be subject to the following special provisions:

 

(i)                                     LTIP Unit Agreements.  LTIP Units may,
in the sole discretion of the Compensation Committee of the Company, as the sole
owner of the General Partner, be issued subject to vesting, forfeiture and
additional restrictions on transfer pursuant to the terms of an LTIP Unit
Agreement.  The terms of any LTIP Unit Agreement may be modified by the
Compensation Committee of the Company, as the sole owner of the General Partner,
from time to time in its sole discretion, subject to any restrictions on
amendment imposed by the relevant LTIP Unit Agreement or by the applicable Plan,
if applicable.  LTIP Units that have become vested under the terms of an LTIP
Unit Agreement are referred to herein as “Vested LTIP Units”; all other LTIP
Units shall be treated as “Unvested LTIP Units.”

 

(ii)                                  Forfeiture.  Unless otherwise specified in
the applicable LTIP Unit Agreement, upon the occurrence of any event specified
in an LTIP Unit Agreement as resulting in either the right of the Partnership or
the General Partner to repurchase LTIP Units at a specified purchase price or
some other forfeiture of any LTIP Units, if the Partnership or the General
Partner exercises such right to repurchase or forfeiture in accordance with the
applicable LTIP Unit Agreement, then the relevant LTIP Units shall immediately,
and without any further action, be treated as cancelled and no longer
outstanding for any purpose.  Unless otherwise specified in the applicable LTIP
Unit Agreement, no consideration or other payment shall be due with respect to
any LTIP Units that have been forfeited, other than any distributions declared
with respect to a Partnership Record Date prior to the effective date of the
forfeiture.  In connection with any repurchase or forfeiture of LTIP Units, the
balance of the portion of the Capital Account of the LTIP Unitholder that is
attributable to all of his or her LTIP Units shall be reduced by the amount, if
any, by which it exceeds the target balance contemplated by Section 6.1.C,
calculated with respect to the LTIP Unitholder’s remaining LTIP Units, if any.

 

21

--------------------------------------------------------------------------------


 

(iii)                               Allocations.  LTIP Unitholders shall receive
certain special allocations of gain under Section 6.1.C.

 

(iv)                              Redemption.  The Redemption Right provided to
Limited Partners under Section 8.6 shall not apply with respect to LTIP Units
unless and until they are converted to Partnership Units as provided in clause
(vi) below and Section 8.7.

 

(v)                                 Legend.  Any certificate evidencing an LTIP
Unit shall bear an appropriate legend indicating that additional terms,
conditions and restrictions on transfer, including without limitation any LTIP
Unit Agreement, apply to the LTIP Unit.

 

(vi)                              Conversion to Partnership Units.  Vested LTIP
Units are eligible to be converted into Partnership Units under Section 8.7.

 

(vii)                           Voting.  LTIP Units shall have the voting rights
provided in Section 8.8.

 

Section 4.3.                                 Contribution of Proceeds of
Issuance of Securities by the Company

 

In connection with any REIT Share Offering and any other issuance of REIT
Shares, other securities or New Securities pursuant to Section 4.2, the Company
shall contribute to the Partnership any proceeds (or a portion thereof) raised
in connection with such issuance in exchange for Partnership Interests or
rights, options, warrants or convertible or exchangeable securities of the
Partnership having designations, preferences and other rights, all such that the
economic interests are substantially similar to those of the REIT Shares or
other securities or New Securities contributed to the Partnership; provided,
that, in each case, if the proceeds actually received by the Company are less
than the gross proceeds of such issuance as a result of any underwriter’s
discount or other expenses paid or incurred in connection with such issuance,
then the Company shall be deemed to have made a Capital Contribution to the
Partnership in the amount equal to the sum of the net proceeds of such issuance
plus the amount of such underwriter’s discount and other expenses paid by the
Company (which discount and expense shall be treated as an expense for the
benefit of the Partnership in accordance with Section 7.4).  In the case of
employee purchases of New Securities at a discount from fair market value, the
amount of such discount representing compensation to the employee, as determined
by the General Partner, shall be treated as an expense of the issuance of such
New Securities.

 

Section 4.4.                                 Additional Funds

 

A.                                    The General Partner may, at any time and
from time to time, determine that the Partnership requires additional funds
(“Additional Funds”) for the acquisition of additional assets, for the
redemption of Partnership Units or for such other purposes as the General
Partner may determine in its sole and absolute discretion.  Additional Funds may
be obtained by the Partnership, at the election of the General Partner, in any
manner provided in, and in accordance with, the terms of this Section 4.4
without the approval of any Limited Partners.

 

B.                                    The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons.  In connection with any such Capital
Contribution, the General Partner is hereby authorized to cause the Partnership
from time to time to issue additional Partnership Units (as set forth in
Section 4.2

 

22

--------------------------------------------------------------------------------


 

above) in consideration therefor, and the Percentage Interests of the Partners
shall be adjusted to reflect the issuance of such additional Partnership Units.

 

C.                                    The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt to any Person upon such terms as the General Partner determines
appropriate, including making such Debt convertible, redeemable or exchangeable
for Partnership Units; provided, however, that the Partnership shall not incur
any such Debt if (i) a breach, violation or default of such indebtedness would
be deemed to occur by virtue of the transfer of any Partnership Interest, or
(ii) such Debt is recourse to any Partner (unless the Partner otherwise agrees).

 

D.                                    The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt with the Company if (i) such Debt is, to the extent permitted by law, on
substantially the same terms and conditions (including interest rate, repayment
schedule, and conversion, redemption, repurchase and exchange rights) as Funding
Debt incurred by the General Partner, the net proceeds of which are loaned to
the Partnership to provide such Additional Funds, or (ii) such Debt is on terms
and conditions no less favorable to the Partnership than would be available to
the Partnership from any third party; provided, however, that the Partnership
shall not incur any such Debt if (a) a breach, violation or default of such Debt
would be deemed to occur by virtue of the transfer of any Partnership Interest,
or (b) such Debt is recourse to any Partner (unless the Partner otherwise
agrees).

 

Section 4.5.                                 Preemptive Rights

 

No Person shall have any preemptive, preferential or other similar right with
respect to (i) additional Capital Contributions or loans to the Partnership; or
(ii) the issuance or sale of any Partnership Units or other Partnership
Interests.

 

ARTICLE 5.

 

DISTRIBUTIONS

 

Section 5.1.                                 Requirement and Characterization of
Distributions

 

The General Partner shall distribute at least quarterly all or such portion as
the General Partner may in its sole discretion determine of Available Cash
generated by the Partnership during such quarter or shorter period to the
Partners that are Partners on the Partnership Record Date with respect to such
quarter or shorter period in the following priority:

 

A.                                    First, to the Partners in accordance with
their Percentage Interests in arrears with respect to the immediately preceding
calendar quarter in an amount equal to (1) the sum of (a) the General Partner’s
reasonable estimate of the Net Income allocable to the Partners in accordance
with their Percentage Interests under Section 6.1.A.(ii) with respect to such
immediately preceding calendar quarter and (b) the General Partner’s
determination of the Net Income so allocated in prior calendar quarters in the
same calendar year, reduced by (2) the sum of (a) all distributions previously
made under this subsection or under subsection B. with respect to all calendar
quarters during the same calendar year and (b) any Net Loss allocable to the
Partners in accordance with their

 

23

--------------------------------------------------------------------------------


 

Percentage Interests in such calendar quarter or any preceding calendar quarter
of the same calendar year under Section 6.1.B.

 

B.                                    Second, to the Partners in accordance with
their Percentage Interests; provided, that in no event may a Partner receive a
distribution of Available Cash with respect to a Partnership Unit if such
Partner is entitled to receive a distribution out of such Available Cash with
respect to a REIT Share for which such Partnership Unit has been exchanged, and
any such distribution shall be made to the Company; and provided, further, that
no LTIP Unitholder shall receive any distribution of Available Cash if and to
the extent the balance of such LTIP Unitholder’s Adjusted Capital Account would
be equal to or less than zero after such distribution is made unless the
balances of the Adjusted Capital Accounts of all Partners in the Partnership
would also be equal to or less than zero after such distribution is made.

 

The General Partner shall take such reasonable efforts, as determined by it in
its sole and absolute discretion and consistent with the Company’s qualification
as a REIT, to distribute Available Cash to the Limited Partners so as to
preclude any such distribution or portion thereof from being treated as part of
a sale of property to the Partnership by a Limited Partner under Section 707 of
the Code or the Regulations thereunder; provided, that the General Partner and
the Partnership shall not have liability to a Limited Partner under any
circumstances as a result of any distribution to a Limited Partner being so
treated.

 

Section 5.2.                                 Amounts Withheld

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to the Partners or Assignees shall be treated as amounts
distributed to the Partners or Assignees pursuant to Section 5.1 for all
purposes under this Agreement.

 

Section 5.3.                                 Distributions Upon Liquidation

 

Proceeds from a Terminating Capital Transaction and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with
Section 13.2.

 

Section 5.4.                                 Restricted Distributions

 

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would violate Section 17-607 of the Act or other applicable
law.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 6.

 

ALLOCATIONS

 

Section 6.1.                                 Allocations For Capital Account
Purposes

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereof) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

 

A.                                    After giving effect to the special
allocations set forth in Section 1 of Exhibit C attached hereto, Net Income
shall be allocated to the Partners in accordance with their respective
Percentage Interests.

 

B.                                    After giving effect to the special
allocations set forth in Section 1 of Exhibit C attached hereto, Net Losses
shall be allocated to the Partners in accordance with their respective
Percentage Interests.  In no event shall Net Losses be allocated to a Limited
Partner to the extent such allocation would result in such partner having an
Adjusted Capital Account Deficit (per Unit) at the end of any taxable year in
excess of the Adjusted Capital Account Deficit (per Unit) of any other Limited
Partner.  All such Net Losses shall be allocated to the other Partners;
provided, however, that appropriate adjustments shall be made to the allocation
of future Net Income in order to offset such specially allocated Net Losses
hereunder.

 

C.                                    Notwithstanding the provisions of
Section 6.1.A above, any net capital gains realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 704(b) of the Code, shall first be allocated to the LTIP Unitholders
until the aggregate Economic Capital Account Balances of such LTIP Unitholders,
to the extent attributable to their ownership of LTIP Units, are equal to the
product of (i) the Partnership Unit Economic Balance, multiplied by (ii) the
number of such LTIP Unitholders’ LTIP Units.

 

For this purpose, the “Economic Capital Account Balances” of the LTIP
Unitholders will be equal to their Capital Account balances, plus the amount of
their shares of any Partner Minimum Gain or Partnership Minimum Gain, in either
case to the extent attributable to their ownership of LTIP Units.  Similarly,
the “Partnership Unit Economic Balance” shall mean (i) the Capital Account
balance of the Company, plus the amount of the Company’s share of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to the Company’s ownership of Partnership Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under this Section 6.1.C, divided by (ii) the
number of the Company’s Partnership Units.  Any such allocations shall be made
among the LTIP Unitholders in proportion to the amounts required to be allocated
to each under this Section 6.1.C.  The parties agree that the intent of this
Section 6.1.C is to make the Capital Account balances of the LTIP Unitholders
with respect to each of their LTIP Units economically equivalent to the Capital
Account balance of the Company with respect to each of its Partnership Units if
the Carrying

 

25

--------------------------------------------------------------------------------


 

Value of the Partnership’s property has been adjusted in accordance with
Exhibit B in a corresponding amount.

 

ARTICLE 7.

 

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1.                                 Management

 

A.                                    Except as otherwise expressly provided in
this Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause.  In
addition to the powers now or hereafter granted to a general partner of a
limited partnership under applicable law or which are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to Section 7.3 hereof, shall have full power and authority to do all
things deemed necessary, desirable or convenient by it to conduct the business
of the Partnership, to exercise all powers set forth in Section 3.2 hereof and
to effectuate the purposes set forth in Section 3.1 hereof, including, without
limitation:

 

(1)                                 the making of any expenditures, the lending
or borrowing of money (including, without limitation, making prepayments on
loans and borrowing money to permit the Partnership to make distributions to its
Partners in such amounts as will permit the Company (so long as the Company
desires to maintain its qualification as a REIT) to avoid the payment of any
federal income tax (including, for this purpose, any excise tax pursuant to
Section 4981 of the Code) and to make distributions to its shareholders in
amounts sufficient to permit the Company to maintain its REIT status), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidence of indebtedness (including the securing of
the same by deed, mortgage, deed of trust or other lien or encumbrance on the
Partnership’s assets) and the incurring of any obligations it deems necessary
for the conduct of the activities of the Partnership;

 

(2)                                 the making of tax, regulatory and other
filings or elections, or rendering of periodic or other reports to governmental
or other agencies having jurisdiction over the business or assets of the
Partnership;

 

(3)                                 the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation or exchange of any assets of the Partnership
(including the exercise or grant of any conversion, option, privilege, or
subscription right or other right available in connection with any assets at any
time held by the Partnership) or the merger or other combination of the
Partnership with or into another entity (all of the foregoing subject to any
prior approval only to the extent required by Section 7.3 hereof);

 

(4)                                 the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership, the use of the assets of the
Partnership (including, without limitation, cash on

 

26

--------------------------------------------------------------------------------


 

hand) for any purpose consistent with the terms of this Agreement and on any
terms that it sees fit, including, without limitation, the financing of the
conduct of the operations of the Partnership, the Company or any of the
Partnership’s or the Company’s Subsidiaries, the lending of funds to other
Persons (including, without limitation, the Subsidiaries of the Partnership
and/or the Company) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;

 

(5)                                 the management, operation, leasing,
landscaping, repair, alteration, demolition, disposition or improvement of any
real property or improvements owned by the Partnership or any Subsidiary of the
Partnership;

 

(6)                                 the negotiation, execution, delivery and
performance of any contracts, conveyances or other instruments that the General
Partner considers useful or necessary or convenient to the conduct of the
Partnership’s operations or the implementation of the General Partner’s powers
under this Agreement, including, without limitation, contracting with
consultants, accountants, legal counsel, other professional advisors and other
agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

(7)                                 the distribution of Partnership cash or
other Partnership assets in accordance with this Agreement;

 

(8)                                 holding, managing, investing and reinvesting
cash and other assets of the Partnership;

 

(9)                                 the collection and receipt of revenues and
income of the Partnership;

 

(10)                          the establishment of one or more divisions of the
Partnership, the selection and dismissal of employees of the Partnership
(including, without limitation, employees who may be designated as officers with
titles such as “president,” “vice president,” “secretary” and “treasurer” of the
Partnership), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, and the determination of their compensation and
other terms of employment or hiring;

 

(11)                          the maintenance of such insurance for the benefit
of the Partnership and the Partners as it deems necessary or appropriate;

 

(12)                          the formation of, or acquisition of an interest
in, and the contribution of property to, any further limited or general
partnerships, limited liability companies, real estate investment trusts,
corporations, entities that are treated as REITs, “taxable REIT subsidiaries” or
as foreign corporations for federal income tax purposes, joint ventures or other
relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property or the making of
loans to, its or the Company’s Subsidiaries and any other Person in which it has
an equity investment from time to time or the incurrence of indebtedness on
behalf of such Persons or the guarantee of obligations of such Persons and the
making of any tax, regulatory or other filing or election with respect to any of
the foregoing Persons); provided, that as long as the

 

27

--------------------------------------------------------------------------------


 

Company has determined to continue to qualify as a REIT, the Partnership may not
engage in any such formation, acquisition or contribution that would cause the
Company to fail to qualify as a REIT;

 

(13)                          the control of any matters affecting the rights
and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment of, any claim, cause of action, liability, debt or damages, due or
owing to or from the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurrence of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(14)                          the undertaking of any action in connection with
the Partnership’s direct or indirect investment in any Subsidiary or any other
Person (including, without limitation, the contribution or loan of funds by the
Partnership to such Persons);

 

(15)                          the determination of the fair market value of any
Partnership property distributed in kind using such reasonable method of
valuation as the General Partner may adopt;

 

(16)                          the enforcement of any rights against any Partner
pursuant to representations, warranties, covenants and indemnities relating to
such Partner’s contribution of property or assets to the Partnership;

 

(17)                          the exercise, directly or indirectly, through any
attorney-in-fact acting under a general or limited power of attorney, of any
right, including the right to vote, appurtenant to any asset or investment held
by the Partnership;

 

(18)                          the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, or jointly with any such Subsidiary or other
Person;

 

(19)                          the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of any Person in which the
Partnership does not have an interest pursuant to contractual or other
arrangements with such Person;

 

(20)                          the making, execution, delivery and performance of
any and all deeds, leases, notes, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or legal instruments or agreements in writing necessary,
appropriate or convenient, in the judgment of the General Partner, for the
accomplishment of any of the powers of the General Partner enumerated in this
Agreement;

 

28

--------------------------------------------------------------------------------


 

(21)                          the issuance of additional Partnership Units and
other partnership interests, as appropriate, in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof; and

 

(22)                          the taking of any action necessary or appropriate
to enable the Company to qualify as a REIT.

 

B.                                    Each of the Limited Partners agrees that
the General Partner is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the Partnership without
any further act, approval or vote of the Partners, notwithstanding any other
provision of this Agreement (except as provided in Section 7.3), the Act or any
applicable law, rule or regulation, to the fullest extent permitted under the
Act or other applicable law, rule or regulation. The execution, delivery or
performance by the General Partner or the Partnership of any agreement
authorized or permitted under this Agreement shall not constitute a breach by
the General Partner of any duty that the General Partner may owe the Partnership
or the Limited Partners or any other Persons under this Agreement or of any duty
stated or implied by law or equity.

 

C.                                    At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
at any and all times working capital accounts and other cash or similar balances
in such amounts as the General Partner, in its sole and absolute discretion,
deems appropriate and reasonable from time to time.

 

D.                                    In exercising its authority under this
Agreement, the General Partner may, but shall be under no obligation to, take
into account the tax consequences to any Partner of any action taken by it. The
General Partner and the Partnership shall not be liable to a Limited Partner
under any circumstances as a result of an income tax or other tax liability
incurred by such Limited Partner as a result of an action (or inaction) by the
General Partner taken pursuant to its authority under this Agreement and in
accordance with the terms of Section 7.3.

 

Section 7.2.                                 Certificate of Limited Partnership

 

The General Partner has filed the Certificate with the Secretary of State of the
State of Delaware as required by the Act. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, or the District of Columbia, in which the Partnership may elect to
do business or own property. To the extent that such action is determined by the
General Partner to be reasonable and necessary or appropriate or convenient, the
General Partner shall file amendments to and restatements of the Certificate and
do all of the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, or the District of Columbia, in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5.A(4) hereof, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto or restatement thereof to any Limited Partner.

 

29

--------------------------------------------------------------------------------


 

Section 7.3.                                 Restrictions on General Partner
Authority

 

The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of
Limited Partners holding a majority of the Percentage Interests of the Limited
Partners, or such other percentage of the Limited Partners as may be
specifically provided for under a provision of this Agreement.

 

Section 7.4.                                 Reimbursement of the General
Partner and the Company

 

A.                                    Except as provided in this Section 7.4 and
elsewhere in this Agreement (including the provisions of Articles 5 and 6
regarding distributions, payments, and allocations to which it may be entitled),
the General Partner shall not be compensated for its services as general partner
of the Partnership.

 

B.                                    The General Partner and its Affiliates
shall be reimbursed on a monthly basis, or such other basis as the General
Partner may determine in its sole and absolute discretion, for all expenditures
that each incurs relating to the ownership and operation of, or for the benefit
of, the Partnership; provided, that the amount of any such reimbursement shall
be reduced by any interest earned by the General Partner with respect to bank
accounts or other instruments or accounts held by it on behalf of the
Partnership; and provided, further, that the General Partner and its Affiliates
shall not be reimbursed for any (i) trustees’/directors’ fees, (ii) income tax
liabilities or (iii) filing or similar fees in connection with maintaining the
General Partner’s or any such Affiliate’s continued existence that are incurred
by the General Partner or an Affiliate, but the Partners acknowledge that all
other expenses of the General Partner and its Affiliates are deemed to be for
the benefit of the Partnership. Such reimbursement shall be in addition to any
reimbursement made as a result of indemnification pursuant to Section 7.7
hereof.  Included among the expenditures for which the General Partner shall be
entitled to reimbursement hereunder shall be any payments of debt service made
by the General Partner, in its capacity as General Partner, as guarantor or
otherwise, with respect to indebtedness encumbering any property held by the
Partnership.

 

C.                                    As set forth in Section 4.3, the Company
shall be treated as having made a Capital Contribution in the amount of all
expenses that it incurs and pays relating to any REIT Share Offering and any
other issuance of REIT Shares, other securities or New Securities pursuant to
Section 4.2, the proceeds from the issuance of which are contributed to the
Partnership.

 

D.                                    In the event that the Company shall elect
to purchase from its shareholders REIT Shares for the purpose of delivering such
REIT Shares to satisfy an obligation under any distribution reinvestment program
adopted by the Company, any employee share purchase plan adopted by the Company,
or any similar obligation or arrangement undertaken by the Company in the
future, the purchase price paid by the Company for such REIT Shares and any
other expenses incurred by the Company in connection with such purchase shall be
considered expenses of the Partnership and shall be reimbursed to the Company,
subject to the condition that: (i) if such REIT Shares subsequently are sold by
the Company, the Company shall pay to the Partnership any proceeds received by
the Company for such REIT Shares (which sales proceeds shall include the amount
of distributions reinvested under any distribution reinvestment or similar
program; provided, that a transfer of REIT Shares for Partnership Units pursuant
to

 

30

--------------------------------------------------------------------------------


 

Section 8.6 would not be considered a sale for such purposes); and (ii) if such
REIT Shares are not retransferred by the Company within 30 days after the
purchase thereof, the General Partner shall cause the Partnership to cancel a
number of Partnership Units held by the Company equal to the product obtained by
multiplying the Conversion Factor by the number of such REIT Shares (in which
case such reimbursement shall be treated as a distribution in redemption of
Partnership Units held by the Company).

 

Section 7.5.                                 Outside Activities of the General
Partner

 

The General Partner shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of Partnership Interests and the management of the business of the
Partnership, and such activities as are incidental thereto.  The General Partner
and any Affiliates of the General Partner may acquire Limited Partner Interests
and shall be entitled to exercise all rights of a Limited Partner relating to
such Limited Partner Interests.

 

Section 7.6.                                 Contracts with Affiliates

 

A.                                    The Partnership may lend or contribute
funds or other assets to its or the Company’s Subsidiaries or other Persons in
which it or the Company has an equity investment and such Persons may borrow
funds from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.

 

B.                                    Except as provided in Section 7.5, the
Partnership may transfer assets to joint ventures, other partnerships, limited
liability companies, real estate investment trusts, corporations or other
business entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes are advisable.

 

C.                                    Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, except pursuant to transactions that are
determined by the General Partner in good faith to be fair and reasonable.

 

D.                                    The General Partner, in its sole and
absolute discretion and without the approval of the Limited Partners, may
propose and adopt, on behalf of the Partnership, employee benefit plans, share
option plans, and similar plans funded by the Partnership for the benefit of
employees of the General Partner, the Company, the Partnership, Subsidiaries of
the Partnership or any Affiliate of any of them in respect of services
performed, directly or indirectly, for the benefit of the Partnership, the
Company, the General Partner or any Subsidiaries of the Partnership.

 

E.                                     The General Partner is expressly
authorized to enter into, in the name and on behalf of the Partnership, and
without the approval of the Limited Partners, a right of first opportunity
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership, the Company and the General Partner, on such terms as the
General Partner, in its sole and absolute discretion, believes are advisable.

 

31

--------------------------------------------------------------------------------


 

Section 7.7.                                 Indemnification

 

A.                                    To the fullest extent permitted by
Delaware law, the Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, attorneys’ fees and other legal fees and
expenses), judgments, fines, settlements, and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that relate to the operations of the
Partnership or the Company as set forth in this Agreement, in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, except to the extent such Indemnitee acted in bad faith, or with
gross negligence or willful misconduct. Without limitation, the foregoing
indemnity shall extend to any liability of any Indemnitee, pursuant to a loan
guaranty or otherwise for any indebtedness of the Partnership or any Subsidiary
of the Partnership (including without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.7 in favor of any Indemnitee having or
potentially having liability for any such indebtedness. Any indemnification
pursuant to this Section 7.7 shall be made only out of the assets of the
Partnership, and neither the General Partner nor any Limited Partner shall have
any obligation to contribute to the capital of the Partnership, or otherwise
provide funds, to enable the Partnership to fund its obligations under this
Section 7.7.

 

B.                                    Reasonable expenses incurred by an
Indemnitee who is a party to a proceeding shall be paid or reimbursed by the
Partnership in advance of the final disposition of the proceeding, upon receipt
by the Partnership of an undertaking by or on behalf of the Indemnitee to repay
such amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in Section 7.7.A.

 

C.                                    The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnities are indemnified.

 

D.                                    The Partnership may, but shall not be
obligated to, purchase and maintain insurance, on behalf of the Indemnities and
such other Persons as the General Partner shall determine, against any liability
that may be asserted against or expenses that may be incurred by such Person in
connection with the Partnership’s activities, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

 

E.                                     For purposes of this Section 7.7, the
Partnership shall be deemed to have requested an Indemnitee to serve as
fiduciary of an employee benefit plan whenever the performance by it of its
duties to the Partnership also imposes duties on, or otherwise involves services
by, it to the plan or participants or beneficiaries of the plan; excise taxes
assessed on an Indemnitee with respect to an employee benefit plan pursuant to
applicable law shall constitute fines within the meaning of this Section 7.7;
and actions taken or omitted by the Indemnitee with

 

32

--------------------------------------------------------------------------------


 

respect to an employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is not
opposed to the best interests of the Partnership.

 

F.                                      In no event may an Indemnitee subject
any of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

G.                                    An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

H.                                   The provisions of this Section 7.7 are for
the benefit of the Indemnities, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons. Any amendment, modification or repeal of this Section 7.7 or
any provision hereof shall be prospective only and shall not in any way affect
the Partnership’s liability to any Indemnitee under this Section 7.7, as in
effect immediately prior to such amendment, modification, or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

Section 7.8.                                 Liability of the General Partner

 

A.                                    Notwithstanding anything to the contrary
set forth in this Agreement, none of the General Partner, its Affiliates, or any
of their respective officers, trustees, directors, shareholders, partners,
members, employees, representatives or agents or any officer, employee,
representative or agent of the Partnership and its Affiliates (individually, a
“Covered Person” and collectively, the “Covered Persons”) shall be liable for
monetary damages to the Partnership, any Partners or any Assignees for losses
sustained or liabilities incurred as a result of errors in judgment or of any
act or omission if the Covered Person’s conduct did not constitute bad faith,
gross negligence or willful misconduct.

 

B.                                    The Limited Partners expressly acknowledge
that the General Partner is acting on behalf of the Partnership, the Limited
Partners and the shareholders of the Company collectively, that the General
Partner is under no obligation to consider the separate interests of the Limited
Partners (except as otherwise provided herein) in deciding whether to cause the
Partnership to take (or decline to take) any actions.  In the event of a
conflict between the interests of the shareholders of the Company on the one
hand and the Limited Partners on the other, the General Partner shall endeavor
in good faith to resolve the conflict in a manner not adverse to either the
shareholders of the Company or the Limited Partners; provided, however, that any
such conflict that the General Partner, in its sole and absolute discretion,
determines cannot be resolved in a manner not adverse to either the shareholders
of the Company or the Limited Partners shall be resolved in favor of the
shareholders of the Company. The General Partner shall not be liable for
monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions; provided, that
the General Partner has acted in good faith.

 

33

--------------------------------------------------------------------------------


 

C.                                    Subject to its obligations and duties as
General Partner set forth in Section 7.1.A hereof, the General Partner may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
employees and agents. The General Partner shall not be responsible for any
misconduct or negligence on the part of any such employee or agent appointed by
the General Partner in good faith.

 

D.                                    Any amendment, modification or repeal of
this Section 7.8 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the Covered Person’s liability to the
Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

E.                                     To the extent that, at law or in equity,
a Covered Person has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or to the Partners, any Covered Person
acting under this Agreement or otherwise shall not be liable to the Partnership
or to any Partner for its good faith reliance on the provisions of this
Agreement.  The provisions of this Agreement, to the extent that they restrict
the duties and liabilities of a Covered Person otherwise existing at law or in
equity, are agreed by the Partners to replace such other duties and liabilities
of such Covered Person.

 

F.                                      Whenever in this Agreement the General
Partner is permitted or required to make a decision (i) in its “sole discretion”
or “discretion,” or under a similar grant of authority or latitude, the General
Partner shall be entitled to consider such interests and factors as it desires
and may consider its own interests, and shall have no duty or obligation to give
any consideration to any interest of or factors affecting the Partnership or the
Limited Partners, or (ii) in its “good faith” or under another express standard,
the General Partner shall act under such express standard and shall not be
subject to any other or different standards imposed by this Agreement or by law
or any other agreement contemplated herein.

 

Section 7.9.                                 Other Matters Concerning the
General Partner

 

A.                                    The General Partner may rely and shall be
protected in acting, or refraining from acting, upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture, or other paper or document believed by it in good faith
to be genuine and to have been signed or presented by the proper party or
parties.

 

B.                                    The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers,
architects, engineers, environmental consultants and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

 

C.                                    The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers and duly appointed

 

34

--------------------------------------------------------------------------------


 

attorneys-in-fact. Each such attorney shall, to the extent provided by the
General Partner in the power of attorney, have full power and authority to do
and perform each and every act and duty which is permitted or required to be
done by the General Partner hereunder.

 

D.                                    Notwithstanding any other provisions of
this Agreement or the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order (i) to protect the ability of the
Company to continue to qualify as a REIT; or (ii) to avoid the Company incurring
any taxes under Section 337(d), 857, 1374 or 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

Section 7.10.                          Title to Partnership Assets

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine in
its sole and absolute discretion, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 

Section 7.11.                          Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership and such Person shall
be entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies which may
be available against such Person to contest, negate or disaffirm any action of
the General Partner in connection with any such dealing. In no event shall any
Person dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect; (ii) the Person

 

35

--------------------------------------------------------------------------------


 

executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership; and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

ARTICLE 8.

 

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1.                                 Limitation of Liability

 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

 

Section 8.2.                                 Management of Business

 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, trustee, director, member, employee or agent of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, trustee, director, member, employee or agent of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3.                                 Outside Activities of Limited
Partners

 

Subject to any agreements entered into pursuant to Section 7.6.E hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
Partnership or any of its Subsidiaries, any Limited Partner (other than the
Company) and any officer, trustee, director, member, employee, agent, trustee,
Affiliate or shareholder of any Limited Partner (other than the Company) shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities that are in direct competition with the Partnership or that are
enhanced by the activities of the Partnership. Neither the Partnership nor any
Partners shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner or Assignee. None of the Limited Partners (other
than the Company) nor any other Person shall have any rights by virtue of this
Agreement or the Partnership relationship established hereby in any business
ventures of any other Person and such Person shall have no obligation pursuant
to this Agreement to offer any interest in any such business ventures to the
Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character which, if presented to the Partnership, any
Limited Partner or such other Person, could be taken by such Person.

 

Section 8.4.                                 Return of Capital

 

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of

 

36

--------------------------------------------------------------------------------


 

distributions made pursuant to this Agreement or upon termination of the
Partnership as provided herein. Except to the extent provided by Exhibit C
hereof or as otherwise expressly provided in this Agreement, no Limited Partner
or Assignee shall have priority over any other Limited Partner or Assignee,
either as to the return of Capital Contributions or as to profits, losses or
distributions.

 

Section 8.5.                                 Rights of Limited Partners Relating
to the Partnership

 

A.                                    In addition to the other rights provided
by this Agreement or by the Act, and except as limited by Section 8.5.C hereof,
each Limited Partner shall have the right, for a purpose reasonably related to
such Limited Partner’s interest as a limited partner in the Partnership, upon
written demand with a statement of the purpose of such demand and at such
Limited Partner’s own expense (including such copying and administrative charges
as the General Partner may establish from time to time):

 

(1)                                 to obtain a copy of the most recent annual
and quarterly reports prepared by the Company and distributed to its
shareholders, including, annual and quarterly reports filed with the Securities
and Exchange Commission by the Company pursuant to the Exchange Act;

 

(2)                                 to obtain a copy of the Partnership’s
federal, state and local income tax returns for each Partnership Year;

 

(3)                                 to obtain a current list of the name and
last known business, residence or mailing address of each Partner;

 

(4)                                 to obtain a copy of this Agreement and the
Certificate and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate and all
amendments thereto have been executed; and

 

(5)                                 to obtain true and full information
regarding the amount of cash and a description and statement of any other
property or services contributed by each Partner and which each Partner has
agreed to contribute in the future, and the date on which each became a Partner.

 

B.                                    The Partnership shall notify each Limited
Partner, upon request, of the then current Conversion Factor.

 

C.                                    Notwithstanding any other provision of
this Section 8.5, the General Partner may keep confidential from the Limited
Partners, for such period of time as the General Partner determines in its sole
and absolute discretion to be reasonable, any information that (i) the General
Partner reasonably believes to be in the nature of trade secrets or other
information, the disclosure of which the General Partner in good faith believes
is not in the best interests of the Partnership or could damage the Partnership
or its business; or (ii) the Partnership is required by law or by agreements
with an unaffiliated third party to keep confidential.

 

37

--------------------------------------------------------------------------------


 

Section 8.6.                                 Redemption Right

 

A.                                    Subject to Sections 8.6.B and 8.6.C hereof
and on or after such date, if any, as expressly provided for in any agreement
entered into between the Partnership and any Limited Partner, each Limited
Partner (other than the Company) shall have the right (the “Redemption Right”)
to require the Partnership to redeem on a Specified Redemption Date all or a
portion of the Partnership Units (provided that such Partnership Units
constitute Common Units) held by such Limited Partner at a redemption price per
Unit equal to and in the form of the Cash Amount to be paid by the Partnership.
The Redemption Right shall be exercised pursuant to a Notice of Redemption
delivered to the Partnership (with a copy to the Company) by the Limited Partner
who is exercising the redemption right (the “Redeeming Partner”); provided,
however, that the Partnership shall not be obligated to satisfy such Redemption
Right if the Company elects to purchase the Partnership Units subject to the
Notice of Redemption pursuant to Section 8.6.B. A Limited Partner may not
exercise the Redemption Right for less than one thousand (1,000) Partnership
Units at any one time or, if such Limited Partner holds less than one thousand
(1,000) Partnership Units, all of the Partnership Units held by such Partner.
The Redeeming Partner shall have no right, with respect to any Partnership Units
so redeemed, to receive any distributions paid on or after the Specified
Redemption Date. The Assignee of any Limited Partner may exercise the rights of
such Limited Partner pursuant to this Section 8.6, and such Limited Partner
shall be deemed to have assigned such rights to such Assignee and shall be bound
by the exercise of such rights by such Assignee. In connection with any exercise
of such rights by an Assignee on behalf of a Limited Partner, the Cash Amount
shall be paid by the Partnership directly to such Assignee and not to such
Limited Partner.  Any Partnership Units redeemed by the Partnership pursuant to
this Section 8.6.A shall be cancelled upon such redemption.

 

B.                                    Notwithstanding the provisions of
Section 8.6.A, a Limited Partner that exercises the Redemption Right shall be
deemed to have offered to sell the Partnership Units described in the Notice of
Redemption to the Company, and the Company may, in its sole and absolute
discretion, elect to purchase directly and acquire such Partnership Units by
paying to the Redeeming Partner either the Cash Amount or the REIT Shares
Amount, as elected by the Company (in its sole and absolute discretion), on the
Specified Redemption Date, whereupon the Company shall acquire the Partnership
Units offered for redemption by the Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Partnership Units. If the
Company shall elect to exercise its right to purchase Partnership Units under
this Section 8.6.B with respect to a Notice of Redemption, it shall so notify
the Redeeming Partner within five (5) Business Days after the receipt by it of
such Notice of Redemption. Unless the Company (in its sole and absolute
discretion) shall exercise its right to purchase Partnership Units from the
Redeeming Partner pursuant to this Section 8.6.B, the Company shall not have any
obligation to the Redeeming Partner or the Partnership with respect to the
Redeeming Partner’s exercise of the Redemption Right. In the event the Company
shall exercise its right to purchase Partnership Units with respect to the
exercise of a Redemption Right in the manner described in the first sentence of
this Section 8.6.B, the Partnership shall have no obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
such Redemption Right, and each of the Redeeming Partner, the Partnership and
the Company shall treat the transaction between the Company and the Redeeming
Partner, for federal income tax purposes, as a sale of the Redeeming Partner’s
Partnership Units to the Company. Each Redeeming Partner

 

38

--------------------------------------------------------------------------------


 

agrees to execute such documents as the Company may reasonably require in
connection with the issuance of REIT Shares upon exercise of the Redemption
Right.  In case of any reclassification of the REIT Shares (including, but not
limited to, any reclassification upon a consolidation or merger in which the
Company is the continuing corporation) into securities other than REIT Shares,
for purposes of this Section 8.6.B, the Company (or its Successor) may
thereafter exercise its right to purchase Partnership Units for the kind and
amount of shares of such securities receivable upon such reclassification by a
holder of the number of REIT Shares for which such Units could be purchased
pursuant to this Section immediately prior to such reclassification.

 

C.                                    Notwithstanding the provisions of
Section 8.6.A and Section 8.6.B, a Partner shall not be entitled to exercise the
Redemption Right pursuant to Section 8.6.A to the extent that the delivery of
REIT Shares to such Partner on the Specified Redemption Date by the Company
pursuant to Section 8.6.B (regardless of whether or not the Company would in
fact exercise its rights under Section 8.6.B) would (i) be prohibited, as
determined in the sole discretion of the Company, under the Declaration of Trust
or (ii) cause the acquisition of REIT Shares by such Partner to be “integrated”
with any other distribution of REIT Shares for purposes of complying with the
Securities Act.

 

Section 8.7.                                 Conversion of LTIP Units

 

A.                                    An LTIP Unitholder shall have the right
(the “Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into Partnership Units; provided,
however, that a holder may not exercise the Conversion Right for less than 100
Vested LTIP Units or, if such holder holds less than 100 Vested LTIP Units, all
of the Vested LTIP Units held by such holder.  Notwithstanding the foregoing, in
no event may a holder of Vested LTIP Units convert a number of Vested LTIP Units
that exceeds (x) the Economic Capital Account Balance of such Limited Partner,
to the extent attributable to its ownership of LTIP Units, divided by (y) the
Partnership Unit Economic Balance, in each case as determined as of the
effective date of conversion (the “Capital Account Limitation”).  LTIP
Unitholders shall not have the right to convert Unvested LTIP Units into
Partnership Units until they become Vested LTIP Units; provided, however, that
when an LTIP Unitholder is notified of the expected occurrence of an event that
will cause his or her Unvested LTIP Units to become Vested LTIP Units, such LTIP
Unitholder may give the Partnership a Conversion Notice conditioned upon and
effective as of the time of vesting and such Conversion Notice, unless
subsequently revoked by the LTIP Unitholder, shall be accepted by the
Partnership subject to such condition.  The General Partner shall have the right
at any time to cause a conversion of Vested LTIP Units into Partnership Units. 
In all cases, the conversion of any LTIP Units into Partnership Units shall be
subject to the conditions and procedures set forth in this Section 8.7.

 

B.                                    Subject to the Capital Account Limitation,
a holder of Vested LTIP Units may convert such Units into an equal number of
fully paid and non-assessable Partnership Units, giving effect to all
adjustments (if any) made pursuant to Section 4.2.C.  In order to exercise his
or her Conversion Right, an LTIP Unitholder shall deliver a notice (a
“Conversion Notice”) in the form attached as Exhibit F to the Partnership (with
a copy to the General Partner) not less than 10 nor more than 60 days prior to a
date (the “Conversion Date”) specified in such Conversion Notice; provided,
however, that if the General Partner has not given to the LTIP

 

39

--------------------------------------------------------------------------------


 

Unitholders notice of a proposed or upcoming Transaction at least 30 days prior
to the effective date of such Transaction, then LTIP Unitholders shall have the
right to deliver a Conversion Notice until the earlier of (x) the 10th day after
such notice from the General Partner of a Transaction or (y) the third Business
Day immediately preceding the effective date of such Transaction.  A Conversion
Notice shall be provided in the manner provided in Section 15.1.  Each LTIP
Unitholder covenants and agrees with the Partnership that all Vested LTIP Units
to be converted pursuant to this Section 8.7.B shall be free and clear of all
liens.  Notwithstanding anything herein to the contrary, a holder of LTIP Units
may deliver a Redemption Notice pursuant to Section 8.6.A hereof relating to
those Partnership Units that will be issued to such holder upon conversion of
such LTIP Units into Partnership Units in advance of the Conversion Date;
provided, however, that the redemption of such Partnership Units by the
Partnership shall in no event take place until after the Conversion Date.  For
clarity, it is noted that the objective of this paragraph is to put an LTIP
Unitholder in a position where, if he or she so wishes, the Partnership Units
into which his or her Vested LTIP Units will be converted can be redeemed by the
Partnership simultaneously with such conversion, with the further consequence
that, if the Company elects to assume the Partnership’s redemption obligation
with respect to such Partnership Units under Section 8.6.B hereof by delivering
to such holder REIT Shares rather than cash, then such holder can have such REIT
Shares issued to him or her simultaneously with the conversion of his or her
Vested LTIP Units into Partnership Units.  The General Partner shall cooperate
with an LTIP Unitholder to coordinate the timing of the different events
described in the foregoing sentence.

 

C.                                    The Partnership, at any time at the
election of the General Partner, may cause any number of Vested LTIP Units held
by an LTIP Unitholder to be converted (a “Forced Conversion”) into an equal
number of Partnership Units, giving effect to all adjustments (if any) made
pursuant to Section 4.2.C; provided, however, that the Partnership may not cause
a Forced Conversion of any LTIP Units that would not at the time be eligible for
conversion at the option of such LTIP Unitholder pursuant to Section 8.7.

 

D.                                    In order to exercise its right of Forced
Conversion, the Partnership shall deliver a notice (a “Forced Conversion
Notice”) in the form attached as Exhibit G to the applicable LTIP Unitholder not
less than 10 nor more than 60 days prior to the Conversion Date specified in
such Forced Conversion Notice.  A Forced Conversion Notice shall be provided in
the manner provided in Section 15.1.

 

E.                                     A conversion of Vested LTIP Units for
which the holder thereof has given a Conversion Notice or the Partnership has
given a Forced Conversion Notice shall occur automatically after the close of
business on the applicable Conversion Date without any action on the part of
such LTIP Unitholder, as of which time such LTIP Unitholder shall be credited on
the books and records of the Partnership with the issuance as of the opening of
business on the next day of the number of Partnership Units issuable upon such
conversion.  After the conversion of LTIP Units as aforesaid, the Partnership
shall deliver to such LTIP Unitholder, upon his or her written request, a
certificate of the General Partner certifying the number of Partnership Units
and remaining LTIP Units, if any, held by such Person immediately after such
conversion.  The Assignee of any Limited Partner pursuant to Article 11 hereof
may exercise the rights of such Limited Partner pursuant to this Section 8.7 and
such Limited Partner shall be bound by the exercise of such rights by the
Assignee.

 

40

--------------------------------------------------------------------------------


 

F.                                      For purposes of making future
allocations under Section 6.1.C and applying the Capital Account Limitation, the
portion of the Economic Capital Account Balance of the applicable LTIP
Unitholder that is treated as attributable to his or her LTIP Units shall be
reduced, as of the date of conversion, by the product of the number of LTIP
Units converted and the Partnership Unit Economic Balance.

 

G.                                    If the Partnership or the General Partner
shall be a party to any transaction (including without limitation a merger,
consolidation, unit exchange, self tender offer for all or substantially all
Partnership Units or other business combination or reorganization, or sale of
all or substantially all of the Partnership’s assets, but excluding any
transaction which constitutes an Adjustment Event) in each case as a result of
which Partnership Units shall be exchanged for or converted into the right, or
the holders of such Partnership Units shall otherwise be entitled, to receive
cash, securities or other property or any combination thereof (each of the
foregoing being referred to herein as a “Transaction”), then the General Partner
shall, immediately prior to the Transaction, exercise its right to cause a
Forced Conversion with respect to the maximum number of LTIP Units then eligible
for conversion, taking into account any allocations that occur in connection
with the Transaction or that would occur in connection with the Transaction if
the assets of the Partnership were sold at the Transaction price or, if
applicable, at a value determined by the General Partner in good faith using the
value attributed to the Partnership Units in the context of the Transaction (in
which case the Conversion Date shall be the effective date of the Transaction). 
In anticipation of such Forced Conversion and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Transaction in consideration for the Partnership Units into which his or her
LTIP Units will be converted the same kind and amount of cash, securities and
other property (or any combination thereof) receivable upon the consummation of
such Transaction by a holder of the same number of Partnership Units, assuming
such holder of Partnership Units is not a Person with which the Partnership
consolidated or into which the Partnership merged or which merged into the
Partnership or to which such sale or transfer was made, as the case may be (a
“Constituent Person”), or an Affiliate of a Constituent Person.  In the event
that holders of Partnership Units have the opportunity to elect the form or type
of consideration to be received upon consummation of a Transaction, prior to
such Transaction the General Partner shall give prompt written notice to each
LTIP Unitholder of such election, and shall use commercially reasonable efforts
to afford the LTIP Unitholders the right to elect, by written notice to the
General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Partnership Units in
connection with such Transaction.  If an LTIP Unitholder fails to make such an
election, such holder (and any of its transferees) shall receive upon conversion
of each LTIP Unit held by him or her (or by any of his or her transferees) the
same kind and amount of consideration that a holder of a Partnership Unit would
receive if such Partnership Unit holder failed to make such an election. 
Subject to the rights of the Partnership and the Company under any LTIP Unit
Agreement and any Plan, the Partnership shall use commercially reasonable effort
to cause the terms of any Transaction to be consistent with the provisions of
this Section 8.7.G and to enter into an agreement with the successor or
purchasing entity, as the case may be, for the benefit of any LTIP Unitholders
whose LTIP Units will not be converted into Partnership Units in connection with
the Transaction that will (i) contain provisions enabling the holders of LTIP
Units that remain outstanding after such Transaction to convert their LTIP Units
into securities as comparable as reasonably possible under the circumstances to
the Partnership Units

 

41

--------------------------------------------------------------------------------


 

and (ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in this
Agreement for the benefit of the LTIP Unitholders.

 

Section 8.8.                                 Voting Rights of LTIP Units

 

LTIP Unitholders shall have (a) those voting rights required from time to time
by applicable law, if any, (b) the same voting rights as a holder of Partnership
Units, with the LTIP Units voting as a single class with the Partnership Units
and having one vote per LTIP Unit, and (c) the additional voting rights that are
expressly set forth below.  So long as any LTIP Units remain outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least a
majority of the LTIP Units outstanding at the time, given in person or by proxy,
either in writing or at a meeting (voting separately as a class), amend, alter
or repeal, whether by merger, consolidation or otherwise, the provisions of this
Agreement applicable to LTIP Units so as to materially and adversely affect any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Partnership Units; but subject, in any event, to the following provisions: 
(i) with respect to any Transaction, so long as the LTIP Units are treated in
accordance with Section 8.7.G hereof, the consummation of such Transaction shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and (ii) any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional
Partnership Units, LTIP Units or Preferred Units, whether ranking senior to,
junior to, or on a parity with the LTIP Units with respect to distributions and
the distribution of assets upon liquidation, dissolution or winding up, shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such. 
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Partnership
Units.

 

ARTICLE 9.

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1.                                 Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3 hereof. 
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of, punch cards, magnetic
tape, photographs, micrographics or any other information storage device;
provided, that the records so maintained are convertible into clearly legible
written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial and tax reporting purposes,

 

42

--------------------------------------------------------------------------------


 

on an accrual basis in accordance with GAAP, or such other basis as the General
Partner determines to be necessary or appropriate.

 

Section 9.2.                                 Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3.                                 Reports

 

A.                                    As soon as practicable, but in no event
later than one hundred five (105) days after the close of each Partnership Year,
the General Partner shall cause to be mailed to each Limited Partner as of the
close of the Partnership Year, an annual report containing financial statements
of the Partnership, or of the Company if such statements are prepared solely on
a consolidated basis with the Company, for such Partnership Year, presented in
accordance with GAAP, such statements to be audited by a nationally recognized
firm of independent public accountants selected by the General Partner.

 

B.                                    As soon as practicable, but in no event
later than one hundred five (105) days after the close of each calendar quarter
(except the last calendar quarter of each year), the General Partner shall cause
to be mailed to each Limited Partner as of the last day of the calendar quarter,
a report containing unaudited financial statements of the Partnership, or of the
Company, if such statements are prepared solely on a consolidated basis with the
Company, and such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.

 

C.                                    The Partnership shall also cause to be
prepared such reports and/or information as are necessary for the Company to
determine its qualification as a REIT and its compliance with the requirements
for REITs pursuant to the Code and Regulations.

 

ARTICLE 10.

 

TAX MATTERS

 

Section 10.1.                          Preparation of Tax Returns

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
furnish by July 31 of the year immediately following each taxable year, or as
soon as reasonably practicable thereafter,  the tax information reasonably
required by Limited Partners for federal and state income tax reporting
purposes.

 

Section 10.2.                          Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code. Notwithstanding the above, in making any such tax election the
General Partner may, but shall

 

43

--------------------------------------------------------------------------------


 

be under no obligation to, take into account the tax consequences to the Limited
Partners resulting from any such election.

 

The General Partner can elect to use any method permitted by Code
Section 704(c) and the Regulations thereunder to take into account any variation
between the adjusted basis of any property contributed to the Partnership by any
Partner after the date hereof and such property’s initial Carrying Value.  The
General Partner shall have the right to seek to revoke any tax election it makes
(including, without limitation, an election under Section 754 of the Code) upon
the General Partner’s determination, in its sole and absolute discretion, that
such revocation is in the best interests of the Partners.

 

Section 10.3.                          Tax Matters Partner

 

A.                                    The General Partner shall be the “tax
matters partner” of the Partnership for federal income tax purposes. Pursuant to
Section 6230(e) of the Code, upon receipt of notice from the IRS of the
beginning of an administrative proceeding with respect to the Partnership, the
tax matters partner shall furnish the IRS with the name, address, taxpayer
identification number, and profit interest of each of the Limited Partners and
the Assignees; provided, however, that such information is provided to the
Partnership by the Limited Partners and the Assignees.

 

B.                                    The tax matters partner is authorized, but
not required:

 

(1)                                 to enter into any settlement with the IRS
with respect to any administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account by a Partner for income tax
purposes (such administrative proceedings being referred to as a “tax audit” and
such judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the tax matters partner may expressly state that such
agreement shall bind all Partners, except that such settlement agreement shall
not bind any Partner (i) who (within the time prescribed pursuant to the Code
and Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner; or (ii) who is a “notice partner” (as defined in
Section 6231(a)(8) of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);

 

(2)                                 in the event that a notice of a final
administrative adjustment at the Partnership level of any item required to be
taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the Tax
Court or the filing of a complaint for refund with the United States Claims
Court or the District Court of the United States for the district in which the
Partnership’s principal place of business is located;

 

(3)                                 to intervene in any action brought by any
other Partner for judicial review of a final adjustment;

 

44

--------------------------------------------------------------------------------


 

(4)                                 to file a request for an administrative
adjustment with the IRS and, if any part of such request is not allowed by the
IRS, to file an appropriate pleading (petition or complaint) for judicial review
with respect to such request;

 

(5)                                 to enter into an agreement with the IRS to
extend the period for assessing any tax which is attributable to any item
required to be taken account of by a Partner for tax purposes, or an item
affected by such item; and

 

(6)                                 to take any other action on behalf of the
Partners or the Partnership in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner,
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
partner in its capacity as such.

 

C.                                    The tax matters partner shall receive no
compensation for its services. All third party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership. Nothing herein
shall be construed to restrict the Partnership from engaging an accounting
and/or law firm to assist the tax matters partner in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.

 

Section 10.4.                          [Reserved]

 

Section 10.5.                          Withholding

 

Each Limited Partner hereby authorizes the Partnership to withhold from, or pay
on behalf of or with respect to, such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Section 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited
Partner, or (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the available funds of the
Partnership which would, but for such payment, be distributed to the Limited
Partner. Any amounts withheld pursuant to the foregoing clause (i) or (ii) shall
be treated as having been distributed to such Limited Partner. In the event that
a Limited Partner fails to pay any amounts owed to the Partnership pursuant to
this Section 10.5 when due, the General Partner may, in its sole and absolute
discretion, elect to make the payment to the Partnership on behalf of such
defaulting Limited Partner, and in such event shall be deemed to have loaned
such amount to such defaulting Limited Partner and shall succeed to

 

45

--------------------------------------------------------------------------------


 

all rights and remedies of the Partnership as against such defaulting Limited
Partner. Without limitation, in such event the General Partner shall have the
right to receive distributions that would otherwise be distributable to such
defaulting Limited Partner until such time as such loan, together with all
interest thereon, has been paid in full, and any such distributions so received
by the General Partner shall be treated as having been distributed to the
defaulting Limited Partner and immediately paid by the defaulting Limited
Partner to the General Partner in repayment of such loan. Any amounts payable by
a Limited Partner hereunder shall bear interest at the lesser of (A) the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four (4) percentage
points, or (B) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such amount is due (i.e., fifteen (15) days
after demand) until such amount is paid in full. Each Limited Partner shall take
such actions as the Partnership or the General Partner shall request in order to
perfect or enforce the security interest created hereunder.  Upon a Limited
Partner’s complete withdrawal from the Partnership, such Limited Partner shall
be required to restore funds to the Partnership to the extent that the
cumulative amount of taxes withheld from or paid on behalf of, or with respect
to, such Limited Partner exceeds the sum of such amounts (i) repaid to the
Partnership by such Limited Partner, (ii) withheld from distributions to such
Limited Partner and (iii) paid by the General Partner on behalf of such Limited
Partner.

 

ARTICLE 11.

 

TRANSFERS AND WITHDRAWALS

 

Section 11.1.                          Transfer

 

A.                                    The term “transfer,” when used in this
Article 11 with respect to a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partner Interest to another Person or by which a Limited Partner
purports to assign all or any part of its Limited Partner Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
The term “transfer” when used in this Article 11 does not include (i) any
redemption of Partnership Interests by the Partnership from a Limited Partner,
(ii) any acquisition of Partnership Units from a Limited Partner by the Company
pursuant to Section 8.6, or (iii) any distribution of Partnership Units by a
Limited Partner to its beneficial owners.

 

B.                                    No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article 11.  Any transfer or purported transfer of
a Partnership Interest not made in accordance with this Article 11 shall be null
and void.

 

C.                                    Notwithstanding the other provisions of
this Article 11, the Partnership Interests of the General Partner or the Company
may be transferred, in whole or in part, at any time or from time to time, to
any Person that is, at the time of such transfer, a Qualified REIT Subsidiary. 
Any transferee of the entire General Partner Interest pursuant to this
Section 11.1.C shall automatically become, without further action or Consent of
any Limited Partners, the sole general partner of the Partnership, subject to
all the rights, privileges, duties and obligations under this Agreement and the
Act relating to a general partner.  Upon any transfer permitted by

 

46

--------------------------------------------------------------------------------


 

this Section 11.1.C, the transferor Partner shall be relieved of all its
obligations under this Agreement.  The provisions of Sections 11.2.B, 11.3,
11.4.A and 11.5 hereof shall not apply to any transfer permitted by this
Section 11.1.C.

 

Section 11.2.                          Transfer of General Partner Interest and
Limited Partner Interest

 

A.                                    The General Partner may not transfer any
of its General Partner Interest or withdraw as General Partner, or transfer any
of its Limited Partner Interest, except as provided in Sections 11.1.C, 11.2.B
and 11.2.C hereof.

 

B.                                    Except as set forth in Section 11.1.C or
11.2.C, the General Partner shall not withdraw from the Partnership and shall
not transfer all or any portion of its Limited Partner Interest in the
Partnership (whether by sale, disposition, statutory merger or consolidation,
liquidation or otherwise) unless Limited Partners holding a majority of the
Percentage Interests of the Limited Partners Consent to such transfer or
withdrawal.  Upon any transfer of the General Partner’s Partnership Interest
pursuant to the Consent of the Limited Partners and otherwise in accordance with
the provisions of this Section 11.2.B, the transferee shall become a successor
General Partner for all purposes herein, and shall be vested with the powers and
rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired.  It is a condition to any transfer by the General Partner otherwise
permitted hereunder that the transferee assumes, by operation of law or express
agreement, all of the obligations of the transferor General Partner under this
Agreement with respect to such transferred Partnership Interest, and such
transfer shall relieve the transferor General Partner of its obligations under
this Agreement without the Consent of the Limited Partners.  In the event that
the General Partner withdraws from the Partnership, in violation of this
Agreement or otherwise, or otherwise dissolves or terminates, or upon an Event
of Bankruptcy of the General Partner, as described in Section 13.2 hereof, the
remaining Partners may agree in writing to continue the business of the
Partnership by selecting a successor General Partner in accordance with the Act.

 

C.                                    The General Partner may merge with another
entity if immediately after such merger substantially all of the assets of the
surviving entity, other than the General Partner Interest held by the General
Partner, are contributed to the Partnership as a Capital Contribution in
exchange for Partnership Units.

 

Section 11.3.                          Limited Partners’ Rights to Transfer

 

A.                                    Except as provided in Section 11.3.B, no
Limited Partner shall Transfer all or any portion of its Partnership Interest to
any transferee without the written consent of the General Partner, which consent
may be withheld in its sole and absolute discretion; provided, however, that the
Company may not transfer any portion of its Limited Partnership Interest without
the Consent of Partners holding a majority of the Percentage Interests of the
Limited Partners; and provided, further, that if a Limited Partner is subject to
Incapacity, such Incapacitated Limited Partner may transfer all or any portion
of its Partnership Interest;.

 

47

--------------------------------------------------------------------------------


 

B.                                    Notwithstanding any other provision of
this Article 11, a Limited Partner may Transfer all or any portion of its
Partnership Interest to any of its Affiliates and such transferee shall be
admitted as a Substituted Limited Partner, all without obtaining the consent of
the General Partner.

 

C.                                    If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all of the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of his or its interest in the Partnership. The Incapacity of a Limited Partner,
in and of itself, shall not dissolve or terminate the Partnership.

 

D.                                    Without limiting the generality of
Section 11.3.A hereof, the General Partner may prohibit any transfer by a
Limited Partner of its Partnership Interest if, in the opinion of legal counsel
to the Partnership, such transfer would require filing of a registration
statement under the Securities Act or would otherwise violate any federal or
state securities laws or regulations applicable to the Partnership or the
Partnership Units.

 

E.                                     No transfer by a Limited Partner of its
Partnership Units may be made to any Person if (i) in the opinion of legal
counsel for the Partnership, it could result in the Partnership being treated as
an association taxable as a corporation or a publicly traded partnership within
the meaning of either Code Section 469(k)(2) or 7704(b); (ii) such transfer
could be treated as effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code; (iii) such transfer could cause the Partnership to
become, with respect to any employee benefit plan subject to Title I of ERISA or
to Section 4975 of the Code, a “party-in-interest” (as defined in Section 3(14)
of ERISA) or a “disqualified person” (as defined in Section 4975(c) of the
Code); (iv) such transfer could, in the opinion of legal counsel for the
Partnership, cause any portion of the assets of the Partnership to constitute
assets of any employee benefit plan pursuant to Department of Labor Regulations
Section 2510.3-101; (v) such transfer could subject the Partnership to be
regulated under the Investment Company Act of 1940, as amended, the Investment
Advisers Act of 1940, as amended, or the fiduciary responsibility provisions of
ERISA; or (vi) such transfer could cause the Partnership to be terminated for
federal income tax purposes pursuant to Code Section 708.

 

F.                                      No transfer of any Partnership Units may
be made to a lender to the Partnership or any Person who is related (within the
meaning of Section 1.752-4(b) of the Regulations) to any lender to the
Partnership whose loan constitutes a Nonrecourse Liability, without the consent
of the General Partner, in its sole and absolute discretion.

 

G.                                    The General Partner shall keep a register
for the Partnership on which the transfer, pledge or release of Partnership
Units shall be shown and pursuant to which entries shall be made to effect all
transfers, pledges or releases as required by the applicable sections of
Article 8 of the Uniform Commercial Code, as amended, in effect in the States of
Connecticut and Delaware; provided, however, that if there is any conflict
between such requirements, the provisions of the Delaware Uniform Commercial
Code shall govern.  The General Partner shall (i) place proper entries in such
register clearly showing each transfer and each pledge and grant

 

48

--------------------------------------------------------------------------------


 

of security interest and the transfer and assignment pursuant thereto, such
entries to be endorsed by the General Partner, and (ii) maintain the register
and make the register available for inspection by all of the Partners and their
pledgees at all times during the term of this Agreement.  Nothing herein shall
be deemed a consent to any pledge or transfer otherwise prohibited under this
Agreement.

 

Section 11.4.                          Substituted Limited Partners

 

A.                                    No Limited Partner shall have the right to
substitute a transferee as a Limited Partner in his or its place. The General
Partner shall, however, have the right to consent to the admission of a
transferee of the interest of a Limited Partner pursuant to this Section 11.4 as
a Substituted Limited Partner, which consent may be given or withheld by the
General Partner in its sole and absolute discretion. The General Partner’s
failure or refusal to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership or any Partner.  A Person shall be admitted to the Partnership
as a Substituted Limited Partner only upon the aforementioned consent of the
General Partner and the furnishing to the General Partner of (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof and (ii) such other documents of the
General Partner in order to effect such Person’s admission as a Substituted
Limited Partner.  The admission of any Person as a Substituted Limited Partner
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the consent of
the General Partner to such admission.

 

B.                                    A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article 11 shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement.

 

C.                                    Upon the admission of a Substituted
Limited Partner, the General Partner shall amend Exhibit A to reflect the name,
address, number of Partnership Units and Percentage Interest (as applicable) of
such Substituted Limited Partner and to eliminate or adjust, if necessary, the
name, address and interest of the predecessor of such Substituted Limited
Partner.

 

Section 11.5.                          Assignees

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee as a Substituted Limited Partner, as
described in Section 11.4, such transferee shall be considered an Assignee for
purposes of this Agreement. An Assignee shall be deemed to have had assigned to
it, and shall be entitled to receive distributions from the Partnership and the
share of Net Income, Net Losses, Recapture Income, and any other items, gain,
loss, deduction and credit of the Partnership attributable to the Partnership
Interest assigned to such transferee, but shall not be deemed to be a holder of
a Partnership Interest for any other purpose under this Agreement, and shall not
be entitled to vote such Partnership Interest in any matter presented to the
Limited Partners for a vote (such Partnership Interest being deemed to have been
voted on such matter in the same proportion as all other Partnership Interest
held by Limited Partners are voted). In the event any such transferee desires to
make a further assignment of any such Partnership Interest, such transferee
shall be subject to all of the

 

49

--------------------------------------------------------------------------------


 

provisions of this Article 11 to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of his or its Partnership
Interest.

 

Section 11.6.                          General Provisions

 

A.                                    No Limited Partner may withdraw from the
Partnership other than as a result of a permitted transfer of all of such
Limited Partner’s Partnership Interest in accordance with this Article 11 or
pursuant to redemption of all of its Partnership Units, or the acquisition
thereof by the Company, under Section 8.6.

 

B.                                    Any Limited Partner who shall transfer all
of its Partnership Interest in a transfer permitted pursuant to this Article 11
shall cease to be a Limited Partner upon the admission of all Assignees of such
Partnership Interest as Substituted Limited Partners. Similarly, any Limited
Partner who shall transfer all of its Partnership Units pursuant to a redemption
of all of its Partnership Units, or the acquisition thereof by the Company,
under Section 8.6 shall cease to be a Limited Partner.

 

C.                                    Transfers pursuant to this Article 11 may
only be made on the first day of a fiscal quarter of the Partnership, unless the
General Partner otherwise agrees.

 

D.                                    If any Partnership Interest is transferred
or assigned during any quarterly segment of the Partnership’s fiscal year in
compliance with the provisions of this Article 11 or redeemed or transferred
pursuant to Section 8.6 on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such Partnership Year shall be divided and
allocated between the transferor Partner and the transferee Partner by taking
into account their varying interests during the Partnership Year in accordance
with Section 706(d) of the Code, using the interim closing of the books method.
All distributions of Available Cash attributable to such Partnership Interest
with respect to which the Partnership Record Date is before the date of such
transfer, assignment, or redemption shall be made to the transferor Partner or
the Redeeming Partner, as the case may be, and in the case of a transfer or
assignment other than a redemption, all distributions of Available Cash
thereafter attributable to such Partnership Interest shall be made to the
transferee Partner.

 

ARTICLE 12.

 

ADMISSION OF PARTNERS

 

Section 12.1.                          Admission of Successor General Partner

 

A successor to all of the General Partner Interest pursuant to Section 11.1.C or
11.2 hereof who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective immediately
prior to such transfer. Any such transferee shall carry on the business of the
Partnership without dissolution. In each case, the admission shall be subject to
the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the

 

50

--------------------------------------------------------------------------------


 

General Partner Interest for such Partnership Year shall be allocated between
the transferring General Partner and such successor as provided in
Section 11.6.D hereof.

 

Section 12.2.                          Admission of Additional Limited Partners

 

A.                                    A Person who makes a Capital Contribution
to the Partnership in accordance with this Agreement shall be admitted to the
Partnership as an Additional Limited Partner only upon furnishing to the General
Partner (i) evidence of acceptance in form satisfactory to the General Partner
of all of the terms and conditions of this Agreement, including, without
limitation, the power of attorney granted in Section 2.4 hereof and (ii) such
other documents or instruments as may be required in the discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner.

 

B.                                    Notwithstanding anything to the contrary
in this Section 12.2, no Person shall be admitted as an Additional Limited
Partner without the consent of the General Partner, which consent may be given
or withheld in the General Partner’s sole and absolute discretion. The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.

 

C.                                    If any Additional Limited Partner is
admitted to the Partnership on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items
allocable among Partners and Assignees for such Partnership Year shall be
allocated among such Additional Limited Partner and all other Partners and
Assignees by taking into account their varying interests during the Partnership
Year in accordance with Section 706(d) of the Code, using the interim closing of
the books method.  All distributions of Available Cash with respect to which the
Partnership Record Date is before the date of such admission shall be made
solely to Partners and Assignees, other than such Additional Limited Partner,
and all distributions of Available Cash thereafter shall be made to all of the
Partners and Assignees, including such Additional Limited Partner.

 

Section 12.3.                          Amendment of Agreement and Certificate of
Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

 

ARTICLE 13.

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1.                          Dissolution

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance

 

51

--------------------------------------------------------------------------------


 

with the terms of this Agreement.  Upon the withdrawal of the General Partner,
any successor General Partner shall continue the business of the Partnership
without dissolution.  The Partnership shall dissolve, and its affairs shall be
wound up, only upon the first to occur of any of the following (“Liquidating
Events”):

 

A.                                    the expiration of its term as provided in
Section 2.5 hereof;

 

B.                                    an event of withdrawal of the General
Partner, as defined in the Act, other than an event of bankruptcy as defined in
the Act, unless, (i) at the time of the occurrence of such event there is at
least one remaining general partner of the Partnership who is hereby authorized
to and does carry on the business of the Partnership, or (ii) within ninety (90)
days after such event of withdrawal not less than a majority of the Percentage
Interests of the remaining Partners (or such greater Percentage Interest as may
be required by the Act and determined in accordance with the Act), determined,
in case the withdrawing General Partner continues as a Limited Partner, by both
excluding and including Limited Partner Interests continuing to be held by the
withdrawing General Partner, agrees in writing to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
successor General Partner;

 

C.                                    from and after the date of this Agreement
through December 31, 2069, an election to dissolve the Partnership made by the
General Partner with the Consent of Partners holding a majority of the
Percentage Interests of the Limited Partners;

 

D.                                    on or after January 1, 2070, an election
to dissolve the Partnership made by the General Partner, in its sole and
absolute discretion;

 

E.                                     entry of a decree of judicial dissolution
of the Partnership pursuant to the provisions of the Act;

 

F.                                      the sale of all or substantially all of
the assets and properties of the Partnership; or

 

G.                                    a final and non-appealable judgment is
entered by a court of competent jurisdiction ruling that the General Partner is
bankrupt or insolvent, or a final and non-appealable order for relief is entered
by a court with appropriate jurisdiction against the General Partner, in each
case under any federal or state bankruptcy or insolvency laws as now or
hereafter in effect (hereinafter referred to as an “Event of Bankruptcy,” and
such term as used herein is intended and shall be deemed to supersede and
replace the events of withdrawal described in Section 17-402(a)(4) and (5) of
the Act), unless prior to the entry of such order or judgment all of the
remaining Partners agree in writing to continue the business of the Partnership
and to the appointment, effective as of a date prior to the date of such order
or judgment, of a substitute General Partner.

 

Section 13.2.                          Winding Up

 

A.                                    Upon the occurrence of a Liquidating
Event, the Partnership shall continue solely for the purposes of winding up its
affairs in an orderly manner, liquidating its assets, and satisfying the claims
of its creditors and Partners.  No Partner shall take any action that is
inconsistent with, or not necessary to or appropriate for, the winding up of the
Partnership’s business and affairs.  The General Partner, or, in the event there
is no remaining General Partner,

 

52

--------------------------------------------------------------------------------


 

any Person elected by a majority of the Percentage Interests of the Limited
Partners (the General Partner or such other Person being referred to herein as
the “Liquidator”), shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include REIT Shares of the Company) shall be applied and distributed in the
following order:

 

(1)                                 First, in satisfaction of all of the
Partnership’s debts and liabilities to creditors other than the Partners
(whether by payment or the making of reasonable provision for payment thereof);

 

(2)                                 Second, to the payment and discharge of all
of the Partnership’s debts and liabilities to the General Partner;

 

(3)                                 Third, to the payment and discharge of all
of the Partnership’s debts and liabilities to the other Partners; and

 

(4)                                 The balance, if any, to the General Partner
and Limited Partners in accordance with their Capital Accounts, after giving
effect to all contributions, distributions, and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

 

B.                                    Notwithstanding the provisions of
Section 13.2.A hereof which require liquidation of the assets of the
Partnership, but subject to the order of priorities set forth therein, if prior
to or upon dissolution of the Partnership the Liquidator determines that an
immediate sale of part or all of the Partnership’s assets would be impractical
or would cause undue loss to the Partners, the Liquidator may, in its sole and
absolute discretion, defer for a reasonable time the liquidation of any assets
except those necessary to satisfy liabilities of the Partnership (including to
those Partners as creditors) and/or distribute to the Partners, in lieu of cash,
as tenants in common and in accordance with the provisions of Section 13.2.A
hereof, undivided interests in such Partnership assets as the Liquidator deems
not suitable for liquidation.  Any such distributions in kind shall be made only
if, in the good faith judgment of the Liquidator, such distributions in kind are
in the best interest of the Partners, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time.  The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

 

C.                                    In the discretion of the Liquidator, a pro
rata portion of the distributions that would otherwise be made to the General
Partner and Limited Partners pursuant to this Article 13 may be:

 

(1)                                 distributed to a trust established for the
benefit of the General Partner and Limited Partners for the purposes of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent or unforeseen liabilities or

 

53

--------------------------------------------------------------------------------


 

obligations of the Partnership or the General Partner arising out of or in
connection with the Partnership.  The assets of any such trust shall be
distributed to the General Partner and Limited Partners from time to time, in
the reasonable discretion of the Liquidator, in the same proportions as the
amount distributed to such trust by the Partnership would otherwise have been
distributed to the General Partner and Limited Partners pursuant to this
Agreement; or

 

(2)                                 withheld or escrowed to provide a reasonable
reserve for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership;
provided, that such withheld or escrowed amounts shall be distributed to the
General Partner and Limited Partners in the manner and order of priority set
forth in Section 13.2.A as soon as practicable.

 

Section 13.3.                          Compliance with Timing Requirements of
Regulations

 

In the event the Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to this
Article 13 to the General Partner and Limited Partners who have positive Capital
Accounts in compliance with Regulations Section 1.704-l(b)(2)(ii)(b)(2).  If any
Partner has a deficit balance in his or its Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever.

 

Section 13.4.                          Deemed Contribution and Distribution

 

Notwithstanding any other provision of this Article 13, in the event the
Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up.  Instead, for federal income tax purposes and for purposes of
maintaining Capital Accounts pursuant to Exhibit B hereto, the Partnership shall
be deemed to have contributed all Partnership property and liabilities to a new
limited partnership in exchange for an interest in such new limited partnership
and, immediately thereafter, the Partnership will be deemed to liquidate by
distributing interests in the new limited partnership to the Partners.

 

Section 13.5.                          Rights of Limited Partners

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership.  Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions, or allocations.

 

54

--------------------------------------------------------------------------------


 

Section 13.6.                          Notice of Dissolution

 

In the event a Liquidating Event occurs or an event occurs that would, but for
the provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners.

 

Section 13.7.                          Termination of Partnership and
Cancellation of Certificate of Limited Partnership

 

Upon the completion of the winding up of the Partnership and liquidation of its
assets, as provided in Section 13.2 hereof, the Partnership shall be terminated
by filing a certificate of cancellation with the Secretary of State of the State
of Delaware, canceling all qualifications of the Partnership as a foreign
limited partnership in jurisdictions other than the State of Delaware and taking
such other actions as may be necessary to terminate the Partnership.

 

Section 13.8.                          Reasonable Time for Winding Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding up, and the provisions of this Agreement shall remain in effect
among the Partners during the period of liquidation.

 

Section 13.9.                          Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

ARTICLE 14.

 

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1.                          Amendment of Partnership Agreement

 

A.                                    Amendments to this Agreement may be
proposed by the General Partner or by Limited Partners holding twenty-five
percent (25%) or more of the Partnership Interests.  Following such proposal,
the General Partner shall submit any proposed amendment to the Limited
Partners.  The General Partner shall seek the written vote of the Partners on
the proposed amendment or shall call a meeting to vote thereon and to transact
any other business that it may deem appropriate.  For purposes of obtaining a
written vote, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall constitute a vote which is consistent with the General
Partner’s recommendation with respect to the proposal.  Except as otherwise
provided in this Agreement, a proposed amendment shall be adopted and be
effective as an amendment hereto if it is approved by the General Partner and it
receives the Consent of Partners holding a majority of the Percentage Interests
of the Limited Partners.

 

55

--------------------------------------------------------------------------------


 

B.                                    Notwithstanding Section 14.1.A, the
General Partner shall have the power, without the consent of the Limited
Partners, to amend this Agreement as may be required to facilitate or implement
any of the following purposes:

 

(1)                                 to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

(2)                                 to reflect the issuance of additional
Partnership Units or the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement;

 

(3)                                 to set forth or amend the designations,
rights (including redemption rights that differ from those specified in
Section 8.6), powers, duties, and preferences of Partnership Units or other
Partnership Interests issued pursuant to Section 4.2.A hereof;

 

(4)                                 to reflect a change that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, or to cure any ambiguity, correct or supplement any provision
in this Agreement not inconsistent with law or with other provisions, or make
other changes with respect to matters arising under this Agreement that will not
be inconsistent with law or with the provisions of this Agreement;

 

(5)                                 to reflect such changes as are reasonably
necessary for the Company to maintain its status as a REIT, including changes
which may be necessitated due to a change in applicable law (or an authoritative
interpretation thereof) or a ruling of the IRS;

 

(6)                                 to modify the manner in which Capital
Accounts are computed;

 

(7)                                 to include provisions in this Agreement that
may be referenced in any rulings, regulations, notices, announcements, or other
guidance regarding the federal income tax treatment of compensatory partnership
interests issued and made effective after the date hereof or in connection with
any elections that the General Partner determines to be necessary or advisable
in respect of any such guidance. Any such amendment may include, without
limitation, (a) a provision authorizing or directing the General Partner to make
any election under the such guidance, (b) a covenant by the Partnership and all
of the Partners to agree to comply with the such guidance, (c) an amendment to
the capital account maintenance provisions and the allocation provisions
contained in this Agreement so that such provisions comply with (I) the
provisions of the Code and the Regulations as they apply to the issuance of
compensatory partnership interests and (II) the requirements of such guidance
and any election made by the General Partner with respect thereto, including, a
provision requiring “forfeiture allocations” as appropriate. Any such amendments
to this Agreement shall be binding upon all Partners; and

 

(8)                                 to satisfy any requirements, conditions, or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law.

 

The General Partner shall provide notice to the Limited Partners when any action
under this Section 14.1.B is taken.

 

56

--------------------------------------------------------------------------------


 

C.                                    Notwithstanding Section 14.1.A and 14.1.B
hereof, this Agreement shall not be amended without the Consent of each Partner
adversely affected if such amendment would (i) convert a Limited Partner’s
interest in the Partnership into a General Partner Interest; (ii) modify the
limited liability of a Limited Partner in a manner adverse to such Limited
Partner; (iii) alter rights of such Partner to receive distributions pursuant to
Article 5 or Article 13, or the allocations specified in Article 6 (except as
permitted pursuant to Section 4.2 and Section 14.1.B(3) hereof) in a manner
adverse to such Partner; (iv) alter or modify the Redemption Right and REIT
Shares Amount as set forth in Section 8.6, and the related definitions, in a
manner adverse to such Partner; (v) cause the termination of the Partnership
prior to the time set forth in Section 2.5 or 13.1; or (vi) amend this
Section 14.1.C; provided, however, that the Consent of each Partner adversely
affected shall not be required for any amendment or action that affects all
Partners holding the same class or series of Partnership Units on a uniform or
pro rata basis.  Any amendment consented to by any Partner shall be effective as
to that Partner, notwithstanding the absence of such Consent by any other
Partner.

 

D.                                    Notwithstanding Section 14.1.A or
Section 14.1.B hereof, the General Partner shall not amend Sections 4.2.A, 7.5,
7.6, 11.2 or 14.2 without the Consent of Limited Partners holding a majority of
the Percentage Interests of the Limited Partners.

 

Section 14.2.                          Meetings of the Partners

 

A.                                    Meetings of the Partners may be called by
the General Partner and shall be called upon the receipt by the General Partner
of a written request by Limited Partners (other than the Company) holding twenty
percent (20%) or more of the Partnership Interests.  The request shall state the
nature of the business to be transacted.  Notice of any such meeting shall be
given to all Partners not less than seven (7) days nor more than thirty (30)
days prior to the date of such meeting.  Partners may vote in person or by proxy
at such meeting.  Whenever the vote or Consent of the Partners is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
the Partners or may be given in accordance with the procedure prescribed in
Section 14.1.A hereof.  Except as otherwise expressly provided in this
Agreement, the Consent of holders of a majority of the Percentage Interests held
by Limited Partners shall control.

 

B.                                    Any action required or permitted to be
taken at a meeting of the Partners may be taken without a meeting if a written
consent setting forth the action so taken is signed by a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement).  Such consent may be in one instrument or in
several instruments, and shall have the same force and effect as a vote of a
majority of the Percentage Interests of the Partners (or such other percentage
as is expressly required by this Agreement).  Such consent shall be filed with
the General Partner.  An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.

 

C.                                    Each Limited Partner may authorize any
Person or Persons to act for him by proxy on all matters in which a Limited
Partner is entitled to participate, including waiving notice of any meeting, or
voting or participating at a meeting.  Every proxy must be signed by the Limited
Partner or his or its attorney-in-fact.  No proxy shall be valid after the
expiration of eleven (11) months from the date thereof unless otherwise provided
in the proxy.  Every proxy

 

57

--------------------------------------------------------------------------------


 

shall be revocable at the pleasure of the Limited Partner executing it, such
revocation to be effective upon the Partnership’s receipt of written notice of
such revocation from the Limited Partner executing such proxy.

 

D.                                    Each meeting of the Partners shall be
conducted by the General Partner or such other Person as the General Partner may
appoint pursuant to such rules for the conduct of the meeting as the General
Partner or such other Person deems appropriate.  Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the shareholders of
the Company and may be held at the same time, and as part of, meetings of the
shareholders of the Company.

 

ARTICLE 15.

 

GENERAL PROVISIONS

 

Section 15.1.                          Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to such Partner or
Assignee at the address set forth in Exhibit A or such other address of which
such Partner shall notify the General Partner in writing.

 

Section 15.2.                          Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 15.3.                          Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4.                          Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5.                          Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

58

--------------------------------------------------------------------------------


 

Section 15.6.                          Creditors

 

Other than as expressly set forth herein with respect to the Indemnitees, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

Section 15.7.                          Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8.                          Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart.  Each party shall become bound by this Agreement immediately upon
affixing his or its signature hereto.

 

Section 15.9.                          Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflict of laws.

 

Section 15.10.                   Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11.                   Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes the Prior
Agreement and any other prior written or oral understandings or agreements among
them with respect thereto.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

GENERAL PARTNER:

 

 

 

 

 

Starwood Waypoint Residential GP, Inc.

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Signature

 

 

 

 

 

 

 

 

 

LIMITED PARTNER:

 

 

 

 

 

Starwood Waypoint Residential Trust

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:

Andrew J. Sossen

 

 

Title:

Authorized Signature

 

[SIGNATURE PAGE TO AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF STARWOOD WAYPOINT RESIDENTIAL PARTNERSHIP,
L.P.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS

(As of January 16, 2014)

 

Name and Address
of Partner

 

Cash
Contribution

 

Agreed Value of
Contributed Property

 

Total
Contribution

 

Partnership
Units

 

Percentage
Interest

 

 

 

 

 

 

 

 

 

 

 

General Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Starwood Waypoint Residential GP, Inc.
c/o Starwood Capital Group
591 West Putnam Avenue Greenwich, CT 06830

 

 

 

 

 

 

 

 

 

0.1% general partner

 

 

 

 

 

 

 

 

 

 

 

Limited Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Starwood Waypoint Residential Trust
c/o Starwood Capital Group
591 West Putnam Avenue Greenwich, CT 06830

 

$

 

N/A

 

$

 

 

 

99.9% limited partner

 

+ Subject to change as a result of subsequent contributions by the Company

 

61

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CAPITAL ACCOUNT MAINTENANCE

 

1.                                      Capital Accounts of the Partners

 

A.                                    The Partnership shall maintain for each
Partner a separate Capital Account in accordance with the rules of Regulations
Section 1.704-l(b)(2)(iv).  Such Capital Account shall be increased by (i) the
amount of all Capital Contributions and any other deemed contributions made by
such Partner to the Partnership pursuant to the Agreement; and (ii) all items of
Partnership income and gain (including income and gain exempt from tax) computed
in accordance with Section 1.B hereof and allocated to such Partner pursuant to
Section 6.1.A of the Agreement and Exhibit C hereof, and decreased by (x) the
amount of cash or Agreed Value of all actual and deemed distributions of cash or
property made to such Partner pursuant to the Agreement, and (y) all items of
Partnership deduction and loss computed in accordance with Section 1.B hereof
and allocated to such Partner pursuant to Section 6.1.B of the Agreement and
Exhibit C hereof.

 

B.                                    For purposes of computing the amount of
any item of income, gain, deduction or loss (“Net Income” or “Net Loss”) to be
reflected in the Partners’ Capital Accounts, unless otherwise specified in the
Agreement, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for
federal income tax purposes determined in accordance with Section 703(a) of the
Code (for this purpose all items of income, gain, loss or deduction required to
be stated separately pursuant to Section 703(a)(1) of the Code shall be included
in taxable income or loss), with the following adjustments:

 

(1)                                 Except as otherwise provided in Regulations
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership; provided, that the amounts of any
adjustments to the adjusted bases of the assets of the Partnership made pursuant
to Section 734 of the Code as a result of the distribution of property by the
Partnership to a Partner (to the extent that such adjustments have not
previously been reflected in the Partners’ Capital Accounts) shall be reflected
in the Capital Accounts of the Partners in the manner and subject to the
limitations prescribed in Regulations Section 1.704-1(b)(2)(iv)(m)(4).

 

(2)                                 The computation of all items of income,
gain, and deduction shall be made without regard to the fact that items
described in Sections 705(a)(1)(B) or 705(a)(2)(B) of the Code are not
includable in gross income or are neither currently deductible nor capitalized
for federal income tax purposes.

 

(3)                                 Any income, gain or loss attributable to the
taxable disposition of any Partnership property shall be determined as if the
adjusted basis of such property as of such date of disposition were equal in
amount to the Partnership’s Carrying Value with respect to such property as of
such date.

 

62

--------------------------------------------------------------------------------


 

(4)                                 In lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such fiscal
year.

 

(5)                                 In the event the Carrying Value of any
Partnership Asset is adjusted pursuant to Section 1.D hereof, the amount of any
such adjustment shall be taken into account as gain or loss from the disposition
of such asset.

 

(6)                                 Notwithstanding any other provision of this
Section 1.B, any items that are specially allocated pursuant to Exhibit C or
Section 6.1.C. of the Agreement shall not be taken into account for purposes of
computing Net Income or Net Loss.

 

The amounts of the items of Partnership income, gain, loss or deduction
available to be specially allocated pursuant to Exhibit C or Section 6.1.C. of
the Agreement shall be determined by applying rules analogous to those set forth
in Sections 1.B(1) through 1.B(5) above.

 

C.                                    Generally, a transferee (including an
Assignee) of a Partnership Unit shall succeed to a pro rata portion of the
Capital Account of the transferor.

 

D.                                    (1)                                
Consistent with the provisions of Regulations Section 1.704-1(b)(2)(iv)(f), and
as provided in Section 1.D(2), the Carrying Value of all Partnership assets
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as of the times of
the adjustments provided in Section 1.D(2) hereof, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property and
allocated pursuant to Section 6.1 of the Agreement.

 

(2)                                 Such adjustments shall be made as of the
following times: (a) immediately prior to the acquisition of an additional
interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution; (b) immediately prior to the
distribution by the Partnership to a Partner of more than a de minimis amount of
property as consideration for an interest in the Partnership; (c) in connection
with the grant of an interest (including LTIP Units) in the Partnership (other
than a de minimis interest), as consideration for the provision of services to
or for the benefit of the Partnership by an existing Partner acting in a partner
capacity or by a new partner acting in a partner capacity or in anticipation of
being a partner; and (d) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided,
however, that adjustments pursuant to clauses (a), (b) and (c) above shall be
made only if the General Partner determines that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership.

 

(3)                                 In accordance with Regulations
Section 1.704-1(b)(2)(iv)(e), the Carrying Value of Partnership assets
distributed in kind shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the time any such asset is distributed.

 

63

--------------------------------------------------------------------------------


 

(4)                                 The Carrying Value of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and
Section 1.B(1) hereof or Section 1.F. of Exhibit C; provided, however, that
Carrying Values shall not be adjusted pursuant to this Section 1.D(4) to the
extent that an adjustment pursuant to Section 1.D(2) is required in connection
with a transaction that would otherwise result in an adjustment pursuant to this
Section 1.D(4).

 

(5)                                 In determining Unrealized Gain or Unrealized
Loss for purposes of this Exhibit B, the aggregate cash amount and fair market
value of all Partnership assets (including cash or cash equivalents) shall be
determined by the General Partner using such reasonable method of valuation as
it may adopt, or in the case of a liquidating distribution pursuant to
Article 13 of the Agreement, shall be determined and allocated by the Liquidator
using such reasonable method of valuation as it may adopt.  The General Partner,
or the Liquidator, as the case may be, shall allocate such aggregate value among
the assets of the Partnership (in such manner as it determines in its sole and
absolute discretion to arrive at a fair market value for individual properties).

 

If the Carrying Value of an asset has been determined or adjusted pursuant to
Section 1.B(2) or Section 1.B(4), such Carrying Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Net Income and Net Loss.

 

E.                                     The provisions of the Agreement
(including this Exhibit B and other Exhibits to the Agreement) relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-l(b), and shall be interpreted and applied in a manner consistent
with such Regulations.  In the event the General Partner shall determine that it
is prudent to modify (i) the manner in which the Capital Accounts, or any debits
or credits thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Partnership, the General Partner, or the Limited Partners)
are computed; or (ii) the manner in which items are allocated among the Partners
for federal income tax purposes, in order to comply with such Regulations or to
comply with Section 704(c) of the Code, the General Partner may make such
modification without regard to Article 14 of the Agreement; provided, that it is
not likely to have a material effect on the amounts distributable to any Person
pursuant to Article 13 of the Agreement upon the dissolution of the
Partnership.  The General Partner also shall (i) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q); and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause the
Agreement not to comply with Regulations Section 1.704-1(b).  In addition, the
General Partner may adopt and employ such methods and procedures for (i) the
maintenance of book and tax capital accounts; (ii) the determination and
allocation of adjustments under Sections 704(c), 734 and 743 of the Code;
(iii) the determination of Net Income, Net Loss, taxable income, taxable loss
and items thereof under the Agreement and pursuant to the Code; (iv) the
adoption of reasonable conventions and methods for the valuation of assets and
the determination of tax basis; (v) the allocation of asset value and tax

 

64

--------------------------------------------------------------------------------


 

basis; and (vi) conventions for the determination of cost recovery, depreciation
and amortization deductions, as it determines in its sole discretion are
necessary or appropriate to execute the provisions of the Agreement, to comply
with federal and state tax laws, and are in the best interest of the Partners.

 

2.                                      No Interest

 

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

3.                                      No Withdrawal

 

No Partner shall be entitled to withdraw any part of his or its Capital
Contribution or his or its Capital Account or to receive any distribution from
the Partnership, except as provided in Articles 4, 5, 7 and 13 of the Agreement.

 

65

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SPECIAL ALLOCATION RULES

 

1.                                      Special Allocation Rules

 

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

 

A.                                    Minimum Gain Chargeback.  Notwithstanding
the provisions of Section 6.1 of the Agreement or any other provisions of this
Exhibit C, if there is a net decrease in Partnership Minimum Gain during any
Partnership taxable year, then, subject to the exceptions set forth in
Regulations Sections 1.704-2(f)(2)-(5), each Partner shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g).  Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Section 1.704-2(f)(6).  This Section 1.A is intended
to comply with the minimum gain chargeback requirements in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.  Solely for
purposes of this Section 1.A, each Partner’s Adjusted Capital Account Deficit
shall be determined prior to any other allocations pursuant to Section 6.1 of
the Agreement with respect to such Partnership taxable year and without regard
to any decrease of Partner Minimum Gain during such Partnership taxable year.

 

B.                                    Partner Minimum Gain Chargeback. 
Notwithstanding any other provision of Section 6.1 of the Agreement or any other
provisions of this Exhibit C (except Section 1.A hereof), if there is a net
decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership taxable year, then, subject to the exceptions referred to
in Regulations Section 1.704-2(i)(4), each Partner who has a share of the
Partner Minimum Gain attributable to such Partner Nonrecourse Debt, determined
in accordance with Regulations Section 1.704-2(i)(5), shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5).  Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto.  The items to
be so allocated shall be determined in accordance with Regulations
Section 1.704-2(i)(4).  This Section 1.B is intended to comply with the minimum
gain chargeback requirement in such Section of the Regulations and shall be
interpreted consistently therewith.  Solely for purposes of this Section 1.B,
each Partner’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of the Agreement or this Exhibit with
respect to such Partnership taxable year, other than allocations pursuant to
Section 1.A hereof.

 

C.                                    Qualified Income Offset.  In the event any
Partner unexpectedly receives any adjustments, allocations or distributions
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6), and after giving effect to
the allocations

 

66

--------------------------------------------------------------------------------


 

required under Sections 1.A and 1.B hereof such Partner has an Adjusted Capital
Account Deficit, items of Partnership income and gain (consisting of a pro rata
portion of each item of Partnership income, including gross income and gain for
the Partnership taxable year) shall be specially allocated to such Partner in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit created by such adjustments,
allocations or distributions as quickly as possible.  This Section 1.C is
intended to constitute a qualified income offset under Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

D.                                    Nonrecourse Deductions.  Nonrecourse
Deductions for any Partnership taxable year shall be allocated to the Partners
in accordance with their respective Percentage Interests.  If the General
Partner determines in its good faith discretion that the Partnership’s
Nonrecourse Deductions must be allocated in a different ratio to satisfy the
safe harbor requirements of the Regulations promulgated under Section 704(b) of
the Code, the General Partner is authorized, upon notice to the Limited
Partners, to revise the prescribed ratio to the numerically closest ratio for
such Partnership taxable year which would satisfy such requirements.

 

E.                                     Partner Nonrecourse Deductions.  Any
Partner Nonrecourse Deductions for any Partnership taxable year shall be
specially allocated to the Partner who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Regulations Section 1.704-2(i).

 

F.                                      Code Section 754 Adjustments.  To the
extent an adjustment to the adjusted tax basis of any Partnership asset pursuant
to Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

 

G.                                    Curative Allocations.  The allocations set
forth in Section 1.A through 1.F of this Exhibit C (the “Regulatory
Allocations”) are intended to comply with certain requirements of the
Regulations under Section 704(b) of the Code.  The Regulatory Allocations may
not be consistent with the manner in which the Partners intend to divide
Partnership distributions.  Accordingly, the General Partner is hereby
authorized to divide other allocations of income, gain, deduction and loss among
the Partners so as to prevent the Regulatory Allocations from distorting the
manner in which Partnership distributions will be divided among the Partners. 
In general, the Partners anticipate that, if necessary, this will be
accomplished by specially allocating other items of income, gain, loss and
deduction among the Partners so that the net amount of the Regulatory
Allocations and such special allocations to each person is zero.  However, the
General Partner will have discretion to accomplish this result in any reasonable
manner; provided, however, that no allocation pursuant to this Section 1.G shall
cause the Partnership to fail to comply with the requirements of Regulations
Sections 1.704-1(b)(2)(ii)(d), -2(e) or -2(i).

 

67

--------------------------------------------------------------------------------


 

2.                                      Allocations for Tax Purposes

 

A.                                    Except as otherwise provided in this
Section 2, for federal income tax purposes, each item of income, gain, loss and
deduction shall be allocated among the Partners in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Section 6.1 of the Agreement and Section 1 of this Exhibit C.

 

B.                                    In an attempt to eliminate Book-Tax
Disparities attributable to a Contributed Property or Adjusted Property, items
of income, gain, loss, and deduction shall be allocated for federal income tax
purposes among the Partners as follows:

 

(1)                                                                                
(a)                                 In the case of a Contributed Property, such
items attributable thereto shall be allocated among the Partners, consistent
with the principles of Section 704(c) of the Code and the Regulations
thereunder, and with the procedures and methods described in Section 10.2 of the
Agreement, to take into account the variation between the 704(c) Value of such
property and its adjusted basis at the time of contribution; and

 

(b)                                 any item of Residual Gain or Residual Loss
attributable to a Contributed Property shall be allocated among the Partners in
the same manner as its correlative item of “book” gain or loss is allocated
pursuant to Section 6.1 of the Agreement and Section 1 of this Exhibit C.

 

(2)                                 (a)                                 In the
case of an Adjusted Property, such items shall

 

(1)                                 first, be allocated among the Partners in a
manner consistent with the principles of Section 704(c) of the Code and the
Regulations thereunder to take into account the Unrealized Gain or Unrealized
Loss attributable to such property and the allocations thereof pursuant to
Exhibit B; and

 

(2)                                 second, in the event such property was
originally a Contributed Property, be allocated among the Partners in a manner
consistent with Section 2.B(1) of this Exhibit C; and

 

(b)                                 any item of Residual Gain or Residual Loss
attributable to an Adjusted Property shall be allocated among the Partners in
the same manner as its correlative item of “book” gain or loss is allocated
pursuant to Section 6.1 of the Agreement and Section 1 of this Exhibit C.

 

C.                                    To the extent that the Treasury
Regulations promulgated pursuant to Section 704(c) of the Code permit the
Partnership to utilize alternative methods to eliminate the disparities between
the Carrying Value of property and its adjusted basis, the General Partner

 

68

--------------------------------------------------------------------------------


 

shall have the authority to elect the method to be used by the Partnership and
such election shall be binding on all Partners.

 

3.                                      No Withdrawal

 

No Partner shall be entitled to withdraw any part of its Capital Contribution or
its Capital Account or to receive any distribution from the Partnership, except
as provided in Articles 4, 5, 8 and 13 of the Agreement.

 

69

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTICE OF REDEMPTION

 

The undersigned Limited Partner hereby irrevocably requests Starwood Waypoint
Residential Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to redeem                             Partnership Units in the
Partnership in accordance with the terms of the Amended and Restated Limited
Partnership Agreement of the Partnership and the Redemption Right referred to
therein; and the undersigned Limited Partner irrevocably (i) surrenders such
Partnership Units and all right, title and interest therein; and (ii) directs
that the Cash Amount or REIT Shares Amount (as determined by the Company)
deliverable upon exercise of the Redemption Right be delivered to the address
specified below, and if REIT Shares are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below.  The
undersigned hereby represents, warrants, and certifies that the undersigned (a)
has marketable and unencumbered title to such Limited Partnership Units, free
and clear of the rights or interests of any other person or entity; (b) has the
full right, power, and authority to request such redemption and surrender such
Partnership Units as provided herein; and (c) has obtained the consent or
approval of all persons or entities, if any, having the right to consent or
approve such redemption and surrender of Units.  The undersigned Limited Partner
further agrees that, in the event that any state or local property tax is
payable as a result of the transfer of its Partnership Units to the Partnership
or the Company, the undersigned Limited Partner shall assume and pay such
transfer tax.

 

Dated:

 

 

 

 

 

 

Name of Limited Partner:

 

                                                                    

 

 

Please Print

 

 

 

 

 

                                                                    

 

 

(Signature of Limited Partner)

 

 

 

 

 

                                                                    

 

 

(Street Address)

 

 

 

 

 

                                                                    

 

 

(City) (State) (Zip Code)

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

                                                                    

 

 

 

If REIT Shares are to be issued, issue to:

 

 

 

 

 

Name:

 

 

 

 

 

 

Please insert social security or identifying number:

 

 

 

                                                      

 

70

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CONSTRUCTIVE OWNERSHIP DEFINITION

 

The term “Constructively Owns” means ownership determined through the
application of the constructive ownership rules of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code. Generally, as of the date first set
forth above, these rules provide the following:

 

a.  an individual is considered as owning the Ownership Interest that is owned,
actually or constructively, by or for his spouse, his children, his
grandchildren, and his parents;

 

b.  an Ownership Interest that is owned, actually or constructively, by or for a
partnership, limited liability company or estate is considered as owned
proportionately by its partners or beneficiaries;

 

c.  an Ownership Interest that is owned, actually or constructively, by or for a
trust is considered as owned by its beneficiaries in proportion to the actuarial
interest of such beneficiaries (provided, however, that in the case of a
“grantor trust” the Ownership Interest will be considered as owned by the
grantors);

 

d.  if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such person shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such corporation in that proportion which the value of
the stock which such person so owns bears to the value of all the stock in such
corporation;

 

e.  an Ownership Interest that is owned, actually or constructively, by or for a
partner or member which actually or constructively owns a 25% or greater capital
interest or profits interest in a partnership or limited liability company, or
by or to or for a beneficiary of an estate or trust shall be considered as owned
by the partnership, limited liability company, estate, or trust (or, in the case
of a grantor trust, the grantors);

 

f.  if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such corporation shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such person;

 

g.  if any person has an option to acquire an Ownership Interest (including an
option to acquire an option or any one of a series of such options), such
Ownership Interest shall be considered as owned by such person;

 

h.  an Ownership Interest that is constructively owned by a person by reason of
the application of the rules described in paragraphs (a) through (g) above
shall, for purposes of applying paragraphs (a) through (g), be considered as
actually owned by such person; provided, however, that (i) an Ownership Interest
constructively owned by an individual by reason of paragraph (a) shall not be
considered as owned by him for purposes of again applying paragraph (a) in order
to make another person the constructive owner of such Ownership Interest, (ii)
an Ownership Interest constructively owned by a partnership, estate, trust, or
corporation by reason of the application of paragraphs (e) or (f) shall not be
considered as owned by it for purposes of

 

71

--------------------------------------------------------------------------------


 

applying paragraphs (b), (c), or (d) in order to make another person the
constructive owner of such Ownership Interest, (iii) if an Ownership Interest
may be considered as owned by an individual under paragraph (a) or (g), it shall
be considered as owned by him under paragraph (g), and (iv) for purposes of the
above described rules, an S corporation shall be treated as a partnership and
any shareholder of the S corporation shall be treated as a partner of such
partnership except that this rule shall not apply for purposes of determining
whether stock in the S corporation is constructively owned by any person.

 

i.  For purposes of the above summary of the constructive ownership rules, the
term “Ownership Interest” means the ownership of stock with respect to a
corporation and, with respect to any other type of entity, the ownership of an
interest in either its assets or net profits.

 

72

--------------------------------------------------------------------------------


 

EXHIBIT F

 

NOTICE OF CONVERSION

 

The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert the
number of LTIP Units in Starwood Waypoint Residential Partnership, L.P. (the
“Partnership”) set forth below into Partnership Units in accordance with the
terms of the Amended and Restated Limited Partnership Agreement of the
Partnership, as it may be amended, supplemented or restated from time to time;
and (ii) directs that any cash in lieu of Partnership Units that may be
deliverable upon such conversion be delivered to the address specified below. 
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has title to such LTIP Units, free and clear of the rights or interests of
any other person or entity other than the Partnership; (b) has the full right,
power, and authority to cause the conversion of such LTIP Units as provided
herein; and (c) has obtained the consent or approval of all persons or entities,
if any, having the right to consent or approve such conversion.

 

Name of LTIP Unitholder:

 

 

 

(Please Print: Exact Name as Registered with Partnership)

 

 

 

 

 

 

 

Number of LTIP Units to be Converted:

 

 

 

 

 

 

 

 

Date of this Notice:

 

 

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)

 

 

 

 

 

 

 

 

 

 

(Street Address)

(City) (State) (Zip Code)

 

 

 

 

 

 

 

Signature Guaranteed by:

 

 

 

73

--------------------------------------------------------------------------------


 

EXHIBIT G

 

NOTICE OF FORCED CONVERSION

 

Starwood Waypoint Residential Partnership, L.P. (the “Partnership”) hereby
irrevocably elects to cause the number of LTIP Units held by the LTIP Unitholder
set forth below to be converted into Partnership Units in accordance with the
terms of the Amended and Restated Limited Partnership Agreement of the
Partnership, as it may be amended, supplemented and restated from time to time.

 

Name of LTIP Unitholder:

 

 

 

(Please Print: Exact Name as Registered with Partnership)

 

 

 

Number of LTIP Units to be Converted:

 

 

 

 

Date of this Notice:

 

 

 

74

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SCHEDULE OF PARTNERS’ OWNERSHIP

WITH RESPECT TO TENANTS

 

NONE

 

75

--------------------------------------------------------------------------------